                                                               345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                     New York, NY 10001
AMoskowitz@mb-llp.com                                                  Phone: (212) 221-7999
                                                                          Fax: (212) 398-8835



                                                     August 17, 2021

SENTENCING MEMORANDUM

The Honorable P. Kevin Castel
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 11D
New York, NY 10007-1312


               Re: U.S. v. Geovanny Fuentes Ramirez
                        15 Cr. 379 (PKC)

Dear Judge Castel:

        This letter is respectfully submitted on behalf of defendant Geovanny Fuentes Ramirez
(“Geovanny”), whose sentencing is scheduled to take place before Your Honor on August 31,
2021. Without minimizing the serious nature of the crimes of which Geovanny was convicted, it
is respectfully submitted that the mandatory minimum sentence of forty years imprisonment is
appropriate in this case. If the Court sentences Geovanny to the mandatory minimum sentence
of forty years, and if Geovanny earns the full measure of “good time” available, he will be well
into his eighties by the time he is released. A sentence longer than the mandatory minimum
would therefore be greater than necessary to achieve the statutory goals of sentencing set forth in
18 U.S.C. § 3553(a).

       Geovanny was arrested and detained in the Southern District of Florida on March 1,
2020, while visiting his sons, who live in Orlando, and exploring a renewable energy
opportunity. On June 3, 2020, he was charged in the Southern District of New York by
superseding indictment with cocaine importation conspiracy (Count 1); possession of
machineguns and destructive devices in furtherance of the conspiracy (Count 2), and conspiracy
to possess machineguns and destructive devices in furtherance of the drug conspiracy (Count 3).
Geovanny was arraigned, pleded not guilty, and remanded. After a jury trial, Geovanny was
convicted on all three Counts on March 22, 2021.
The Honorable P. Kevin Castel                          United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



       Attached to this submission are letters of support for Geovanny. The letters demonstrate
the support Geovanny has from friends, family and community. The letters show Geovanny’s
commitment to his family and community, and his ability to impact people in a positive way.
Geovanny is a supportive father, loving son, committed partner, and proud Honduran, passionate
about bringing renewable energy to his home country.

        Geovanny has adjusted to the requirements of prison and has had no disciplinary
infractions. Geovanny has tried to use his time incarcerated to improve himself, exemplifying
his willingness and ability to conform to society’s rules and contribute in a positive way. While
the PSR indicates Geovanny has not participated in educational, programming, or work
assignments while incarcerated at the Metropolitan Correctional Center (“MCC”), it ignores the
fact that the MCC has been almost entirely locked down for well over a year, with no
educational, programming, or work opportunities available. When such opportunities again
arise, Geovanny intends to take full advantage of them. Moreover, for most of his time at the
MCC, Geovanny has been actively involved in preparing for trial and assisting counsel in his
own defense.

       Analysis of the 18 U.S.C. § 3553(a) factors, acknowledgment of the positive adjustment
Geovanny is making towards his time in prison, and recognition that recidivism significantly
decreases for offenders released after the age of sixty, support the imposition of the mandatory
minimum sentence of forty years imprisonment.

        I. The Advisory Sentencing Guidelines Range

        As the Supreme Court has repeatedly explained, “a district court should begin all
sentencing proceedings by correctly calculating the applicable Guidelines range.” Peugh v.
United States, 569 U.S. 530, 536 (2013) (quoting Gall v. United States, 552 U.S. 38, 49 (2007)).
The U.S. Probation Department calculated an advisory Guideline sentence of life imprisonment,
with a mandatory minimum sentence of forty years, representing the mandatory minimum of ten
years for Count 1 plus the mandatory minimum of thirty years for Count 2, to run consecutively.1
The advisory Guideline sentence is derived from a total offense level of 43 and criminal history
category of I. (PSR ¶ 127.)

        II. The Minimum Sentence is Sufficient to Achieve the Statutory Purposes of
            Sentencing

       After calculating the appropriate Guidelines range, the Court must apply the
considerations set forth in 18 U.S.C. § 3553(a), make an individualized assessment, and impose a


1
 Defendant respectfully reserves for appeal his arguments, outlined in Defendant’s post-trial motion, that Counts 2
and 3 should be dismissed, which would result in a significantly different Guidelines calculation. Indeed, dismissal
of Counts 2 and 3 would reduce the applicable mandatory minimum sentence by 30 years. Additionally, the
Defendant objects to the guidelines calculation in the PSR which includes enhancements, in paragraphs 74-81, that
were not found by the jury in its verdict. Those enhancements are based entirely on the uncorroborated testimony of
Leonel Rivera which is not credible and should not be used to add 12 points to the Defendant’s offense level.


                                                         2
The Honorable P. Kevin Castel                        United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



sentence that is “sufficient, but not greater than necessary” to meet the objectives of federal
sentencing. See 18 U.S.C. § 3553(a); Gall v. United States, supra. Each of the Section 3553(a)
considerations relevant to this case counsels in favor of imposing the mandatory minimum
sentence permitted under the Guidelines, a forty-year sentence of imprisonment.

        A.       The Nature and Circumstances of the Offense

           The offenses of which Geovanny was convicted are described in the PSR, and the
Court, having heard the evidence at trial, is familiar with all of the relevant circumstances. The
Court is also aware that the only evidence that Geovanny participated in any acts of violence
came from the uncorroborated testimony of Leonel Rivera, the Government’s star cooperating
witness who blithely admitted to committing more than seventy murders and who was shown to
have lied on the witness stand, under oath, on prior occasions. It is respectfully submitted,
notwithstanding the Court’s determination that the evidence was sufficient to support a
conviction, that the paucity of evidence that Geovanny engaged in any acts of violence or that he
engaged in any criminal activity after 2013, combined with the ample evidence of his activities
as a productive legitimate businessman in subsequent years, is a factor worthy of consideration
when considering the nature and circumstances of the offenses of which Geovanny was
convicted. It is also noteworthy that despite the criminality and violence to which he was
exposed throughout his upbringing, Geovanny has no prior convictions or juvenile adjudications.

        B.       The History and Characteristics of the Defendant

        Punishment in the federal system must be tailored not solely to the offense, but also to the
offender. See Lockett v. Ohio, 438 U. S. 586 (1978); Abdul Kabir v. Quarterman, 550 U.S. 233,
246 (2007); see also, 18 U.S.C. § 3661 and 21 U.S.C. § 850. Accordingly, as Justice O’Connor
noted in her concurring opinion in California v. Brown, 479 U.S. 538 (1987), evidence about
offenders’ backgrounds and character is relevant to sentencing because of the belief, held by this
society, that people who commit criminal acts that are attributable to disadvantaged
backgrounds, or to emotional and mental problems, may be less culpable for sentencing purposes
than those who have not had such experiences. Id. at 545.

         Geovanny is a fifty-two-year-old father, grandfather, son, partner, and environmental
entrepreneur. His success as a businessman and the strength of his family are telling evidence of
his true character, especially when considered against the backdrop of his upbringing. Geovanny
is a native son of Choloma, one of the most violent cities in Honduras, a country infamous for its
violence and poverty. Choloma, the third largest city in Honduras, lies near the industrial hub of
San Pedro Sula and the border with Guatemala. Like in most parts of Honduras, “crime is both
endemic and rampant in Choloma.”2 Honduras is the most violent country in the world,




2
 Doctors Without Borders, Part 1: Cycles of Violence in Honduras, ALERT, Vol. 19, No. 3 (Fall 2018), available at
https://www.doctorswithoutborders.org/what-we-do/news-stories/story/part-1-cycles-violence-honduras (last visited
Aug 12, 2021).

                                                       3
The Honorable P. Kevin Castel                     United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



measured by the homicide rate reaching 90.4 per 100,000 inhabitants in 2012.3 In 2012, the
murder rate was 20 times the rate in the United States. Fewer than ten percent of homicides are
investigated and prosecuted by Honduran officials.

         Besides the violence, Honduras is one of the poorest countries in Latin America, with
two-thirds of its roughly 9 million people living in poverty.4 Many households in Honduras still
remain without electricity—especially those in rural villages, many of which are now being
electrified for the first time through the use of renewable energy sources like solar and biomass.5

        Relative to the poverty around him, Geovanny was raised under average circumstances
by parents Daniel Fuentes Games and Maria Priscilla Ramirez. (PSR ¶ 95.) Geovanny was
raised as a devout Catholic; as an adult, he remains a god-fearing man, but no longer considers
himself a Catholic. (PSR ¶ 100.)

        Geovanny is the oldest of five siblings. (PSR ¶ 96.) The Court has received letters from
each of Geovanny’s three sisters. Middle sister Zenia describes how as the “eldest brother,
[Geovanny] always displayed a sense of responsibility and honor towards our family. When our
father passed away he took over the role of family leader . . . I attest that my brother is a believer,
an honest person, an excellent son, father and uncle.” (Ltr. of Zenia Patricia Fuentes Ramirez,
annexed as Ex. A.) Sisters Linda and Jenny discuss how the five siblings were “united” and
Geovanny stood out as “upright, totally responsible, honest, supportive and trustworthy person.
His relationship with [our] parents was and has always been respectful and responsible. He has
always kept close and has put into practice the values instilled in us by the family. He has
always been very attentive, providing help and support at any time.” (Ltrs. of Linda Ivette
Fuentes Ramirez and Jenny Juliana Fuentes Ramirez, annexed as Exs. B and C, respectively.)




                  Geovanny's aunt with his daughter P.F. and his mother, Maria Priscilla


3
  Louis-Alexandre Berg and Marlon Carranza, Crime, Violence, and Community-Based Prevention in
Honduras. Justice, security, and development series, World Bank, Washington, DC (June 2015).
4
    Id.
5
   The Borgen Project, Reaching for Energy Self-Sufficiency: Renewable Energy in Honduras, available at
https://borgenproject.org/renewable-energy-in-honduras/ (last visited Aug. 15, 2021).

                                                    4
The Honorable P. Kevin Castel                   United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



        Geovanny’s father died in 2009, at age 70, from medical complications of diabetes. (PSR
¶ 18.) Since his father’s passing, Geovanny and his sister Jenny Fuentes have taken care of their
mother in their family home in Choloma Cortes, Honduras. (Id.) One of the most devastating
collateral consequences of this case has been the impact Geovanny’s incarceration has had on his
74-year-old mother, who relied on his daily support and assistance until his arrest. Geovanny,
who is deeply remorseful for the harm his conviction has caused to his family, was notably
“distraught and in tears when discussing his mother” during his PSR interview. (PSR ¶ 95.)

       Geovanny overcame the initial challenges of growing up in Honduras and graduated from
Dionisio de Herrara High School in San Pedro Sula. (PSR ¶ 114.) After high school, Geovanny
worked in the textile industry for about twenty-six years, working for different textile and
garment manufacturers. (PSR ¶ 119.) Geovanny enjoyed his work and was well-respected by
his employers and others in the industry, but he always dreamed of more.

       Geovanny found his true calling when he realized that his home country was blessed with
abundant renewable energy in the form of “biomass,” much of which was treated as waste
product at the time, and began to strategize ways in which he could utilize biomass not only to
become wealthy, but also to protect and preserve the environment he loved. According to the
U.S. Energy Information Administration, biomass is “renewable organic material that comes
from plants and animals.” https://www.eia.gov/energyexplained/biomass. Biomass sources for
energy include:

        •   Wood and wood processing wastes—firewood, wood pellets, and wood chips, lumber
            and furniture mill sawdust and waste, and black liquor from pulp and paper mills
        •   Agricultural crops and waste materials—corn, soybeans, sugar cane, switchgrass,
            woody plants, and algae, and crop and food processing residues
        •   Biogenic materials in municipal solid waste—paper, cotton, and wool products, and
            food, yard, and wood wastes
        •   Animal manure and human sewage. Id.




Biomass production by Geovanny’s company, Agroforestal Fuentes

                                                 5
The Honorable P. Kevin Castel                         United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



        With only a high school education, Geovanny realized that he lacked the expertise to
pursue his biomass idea without assistance or further education, and that success would require
resources that were not available to him in Honduras. Accordingly, he participated in a program
at Louisiana State University and developed a method of converting biomass that would
otherwise go to waste into a high efficiency biofuel. At first, his production capacity was
limited, and he was able to create and sell his fuel only in comparatively small quantities. As the
method improved, however, and by reinvesting his modest profits, Geovanny’s biomass business
began to thrive.6 In March 2013, Geovanny created a company called Agroforestal Fuentes,
which soon landed a contract to become the primary supplier of biomass for Gildan, a Canadian
based textile company with an industrial complex in Honduras. (PSR ¶ 117.) A copy of the
contract with Gildan is attached hereto as Exhibit K. Agroforestal Fuentes was extraordinarily
successful both in making productive use of biomass that would otherwise have gone to waste
and in creating jobs for the impoverished people of Honduras. By the time of Geovanny’s arrest,
his company employed 30 permanent employees and 100 contractors in Choloma and across
Honduras. (PSR ¶ 117.)




Agroforestal Fuentes biomass production work-sites

         Besides his passion for bringing renewable energy to his native country, Geovanny is
most deeply connected to his family. His long-time business protégé, Alan Almanzar, first knew
Geovanny as a visionary businessman but later came to know him as a devoted family man.
Alan describes observing Geovanny around his three sons, Cristian, Geovanny, and Jose Simon,
ages 29, 26, and 20, respectively, and young daughter P.F., who is just 5 years old. (Ltr. of
business protégé Alan Almanzar, annexed as Ex. E.) Contrary to the Government’s insinuations
at trial, Geovanny’s sons have thrived in their personal lives and have themselves matured into
successful, legitimate and law-abiding businessmen. His oldest sons, Cristian and Geovanny Jr.,


6
  Jose Armando Zelaya Vairo, met Geovanny when they both worked in the textiles industry and describes
Geovanny, early in his career, as as “an ambitious, hard pushing type… the go-to guy to get things done,” and as a
person who “always came through” and could be “trust[ed with] your most critical deadlines in production.” Mr.
Zelaya Vairo, who himself founded a 2000-employee textile plant, recounts his experience observing Geovanny
grow and succeed as an entrepreneur in his letter to the Court, annexed hereto as Ex. D.

                                                        6
The Honorable P. Kevin Castel                    United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



work together in a kitchen counter installation company in Florida and reside in the same
building in Orlando. (PSR ¶ 103.) Each of them now has two young children, Geovanny’s first
grandchildren, who range in age from nine months to six-years-old. Geovanny’s youngest son,
Jose Simon, still lives in Honduras, where his college career was interrupted as a consequence of
his father’s arrest.

        Almanzar frequently stayed with Geovanny and his family when visiting Honduras.
During those visits, Almanzar observed Geovanny to be an unusually hard worker, getting up
early each morning to go to work at Agroforestal Fuentes. Almanzar comments that Geovanny
is a “great man, in my opinion everything I know about him is good in God’s eyes. If he’s found
guilty, please be merciful and just, don’t put him away forever, the man has a great family, and
no one will be able to fill his spot.” (Ex. E.)

        Cristian Fuentes, Geovanny’s oldest son, hopes the Court knows about the values his
father instilled in him; to work hard both in the fields and in business settings. Geovanny taught
his son “good principles and manners and how to be a good citizen.” (Ltr. of son Cristian Daniel
Fuentes Ramirez, annexed as Ex. F.) This case has been devastating because Cristian has always
been very close to his father and “it hurts me every time my daughter says she needs to see him
and she cannot as, in addition to being an excellent father, he is also an excellent grandfather and
friend.” Id. Cristian is grateful his father “always looked after [him], my siblings and my
mother. He has always been a respectful and responsible individual, who always taught us good
principles and manners and how to be a good citizen.” Id.

       Middle son Geovanny, Jr. is grateful to his father for putting food on the table, ensuring
the family “would never lack for anything. He has always tried, within his means, to provide the
best education for us, a roof where to live in and, the most important thing, [he has taught] us
how to best behave in society.” (Ltr. of son Geovanny Daniel Gutierrez, annexed as Ex. G.)
Geovanny taught him that family comes first and how to be an exceptional friend helping
“everyone he could.” Id. Geovanny, Jr. shares that “[t]his is a difficult process, because we have
always been very united, and this separation has not been easy on the family.” Id.




Geovanny and daughter P.F., now five-years-old

                                                  7
The Honorable P. Kevin Castel                 United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



        Geovanny’s niece Linda describes Geovanny as an “exemplary human being” and
reflects on living with Geovanny, developing a strong friendship, and sharing in her best
achievements with her uncle. Linda explains how this case caused the family to be
“incomplete,” but Linda has faith they can “be a full family again” in the future. (Ltr. of Linda
Maria Leiva Fuentes, annexed as Ex. H.)

       Those who know Geovanny best describe him as having the fear of God in him, a “heart
for people, particularly those in need.” (Ltr. of Jose A. Zelaya Vairo, Colleague from Textile
Industry, annexed as Ex. D.) In business, Geovanny demonstrates “responsible, civic and honest
behavior in his person; in addition to being known in the social field as a hard-working person
and without a history of dubious reputation.” (Ltr. of Jose L. Jimenez, President/CEO of Optima
& Sihon Textiles, annexed as Ex. I.)

        Geovanny is respected in his community for providing support to farmers during stressful
times such as the “fight against the weevil blight, which caused great damage to our palm crop.”
That work was carried out through Agroforestal Fuentes, which also stood out for its support in
rural areas where reforestation projects were carried out. Throughout this period he proved to be
an honest, responsible and hard-working person.” (Ltr. of Hector Castro, General at Invercam,
annexed as Ex. J.)




Geovanny, his son and grandchildren



        C. The Court Should Consider Geovanny’s Harsh Prison Conditions and Geovanny’s
           Physical Condition in Crafting an Appropriate Sentence.

       In crafting an appropriate sentence, the Court should also consider the horrific conditions
of confinement Geovanny has experienced while incarcerated at a pretrial facility during the
COVID-19 outbreak. “The pandemic ... has made ... incarceration harsher and more punitive
than would otherwise have been the case. This is because the federal prisons, as ‘prime
candidates’ for the spread of the virus, have had to impose onerous lockdowns and restrictions
that have made the incarceration of prisoners far harsher than normal.” United States v.
Rodriguez, 2020 U.S. Dist. LEXIS 181004, at *7, 8 (S.D.N.Y. Sep. 30, 2020).

                                                8
The Honorable P. Kevin Castel                   United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



        The miserable conditions at the MCC since March 2020 have been well-documented and
amply justify downward variances for individuals who have endured them. The MCC was in
crisis before COVID-19 and has been almost entirely locked down for well over a year.
Sentencing courts have observed the increased hardships local federal prisoners have had to
endure while imprisoned during this crisis. In May 2020, Judge Oetken, while imposing a time-
served sentence in a narcotics case, remarked that conditions in federal prisons are so much more
punitive than usual that “it’s essentially the equivalent of either time and a half or two times what
would ordinarily be served.” See, U.S. v. Daniel Gonzalez, 18 Cr. 669 (JPO), Sentencing
Proceeding (S.D.N.Y. April 2, 2020). Former Chief Judge Colleen McMahon “firmly” agreed
with Judge Oetken “that we should be providing some extra time for anybody who spent time in
MCC or MDC during this lockdown.” U.S. v. Tiffany Days, 19 Cr. 619 (CM), Sentencing
Proceeding at 11 (S.D.N.Y. April 29, 2021). Judge McMahon noted that conditions at the local
federal jails are “inhumane” and “significantly worse than… anyone thought possible in the last
400 years in a federal jail in America.” Id. In imposing the minimum sentence available, Judge
McMahon told the defendant that she “shouldn't have to suffer for the incompetence of the
United States Department of Justice and its subsidiary agency, the Bureau of Prisons.”

       More recently, in a gun case in the Eastern District, Judge Eric Komitee imposed a
below-Guidelines sentence to account for “harsher than usual” conditions of detention and
explained at sentencing that the defendant was held in conditions “tantamount to unearned

disciplinary segregation or worse.” U.S. v. Garland Battle, 20-CR-349 (EK), Sentencing
Proceeding and Statement of Reasons (E.D.N.Y. April 22, 2021).

        We respectfully request that the Court credit Geovanny for the time he has spent in nearly
constant lockdown, without access to family and friends or rehabilitative programming, and
living in fear for his life when considering the appropriate sentence.

       Geovanny’s physical health is another basis for leniency in sentencing. Geovanny suffers
from diabetes and high blood pressure, necessitating seven different medications per day. (PSR
¶ 109.) Geovanny was also severely injured while in U.S. Marshal custody en route from
Florida to New York to defend against the instant charges. On the U.S. Marshal plane flight,
Geovanny fell, hitting his head and causing a lumbar spine injury, leading to persistent lower
back pain and headaches. Id. Geovanny also contracted Covid-19 in November 2020 while in
the MCC, leading to a long and arduous recovery. Id.

        Moreover, Geovanny’s medical history of diabetes and high blood pressure put him
within the group of people the Centers for Disease Control and Prevention categorizes as most-
at-risk from complications from contracting COVID-19. Pursuant to 18 U.S.C. § 3553(a)’s
mandate, sentencing courts should consider the need to provide medical care, or other treatment
to offenders. Even under the Guidelines regime, a defendant’s physical condition “may be
relevant in determining whether a departure is warranted, if, individually or in combination with
other offender characteristics, it is present to an unusual degree and distinguishes the case from
the typical cases covered by the guidelines.” See U.S.S.G. § 5H1.4; see e.g., United States v.
Rioux, 97 F.3d at 663 (2d Cir. 1996) (upholding district court’s conclusion that, in combination,

                                                 9
The Honorable P. Kevin Castel                   United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



defendant’s medical condition and charitable and civic good deeds warranted downward
departure).

        Finally, it is respectfully submitted that the Court should also take into consideration that
Geovanny will be permanently separated from his wife and children who live in Honduras, who
may never be able to visit him or who, at best, will be able to visit him on rare occasions. If
Geovanny is sentenced to a mandatory minimum and if he is lucky enough to survive a forty-
year prison sentence, his children will be middle-aged upon his release and will barely recognize
him, let alone know him. That factor alone makes any sentence imposed on Geovanny much
harsher than a similar sentence imposed on a United States citizen, who will have the opportunity
to maintain his relationships with his family members while incarcerated.

        D. The Mandatory Minimum Sentence of Forty Years Will Achieve the Statutory
           Purposes of Sentencing

       Having considered the history and characteristics of the defendant and the nature and
circumstances of his offense, Section 3553(a) directs the Court to impose a sentence no greater
than necessary to achieve certain statutory objectives, including the need for the sentence
imposed to reflect the seriousness of the offense, promote respect for the law, and provide just
punishment; the need for general and specific deterrence; the need to provide the defendant with

needed training, medical care, and correctional treatment in the most effective manner; and the
need to avoid unwarranted sentence disparities among similarly-situated defendants. It is
respectfully submitted that the statutory mandatory minimum sentence of forty years is no
greater than necessary to achieve these objectives.

        As the first statutory objective, there is no dispute that Geovanny was convicted of
serious crimes which require punishment. However, it is respectfully submitted that the
mandatory minimum of forty years of incarceration is more than sufficient to reflect the
seriousness of the offense, promote respect for the law, and provide just punishment. In
imposing a just punishment, it is significant that Geovanny has never previously been convicted
of a crime or adjudicated a juvenile offender. A sentence of the mandatory minimum will punish
Geovanny sufficiently while recognizing the value in Geovanny being able to work towards a
release sometime in his mid-eighties.

       The minimum mandatory sentence would also be sufficient but not greater than necessary
to provide for general and specific deterrence. As to general deterrence, there can be no doubt
that any term of years of incarceration in the federal system is a very substantial penalty. It is
highly unlikely that imposing the maximum available sentence would have any additional
deterrent effect over and beyond the deterrence to be achieved through imposition of a still
draconian sentence of forty years, especially in light of social science research suggesting that
the prospect of a long term of imprisonment does not generally provide a substantially greater




                                                 10
The Honorable P. Kevin Castel                    United States v. Fuentes Ramirez, 15 Cr. 379 (PKC)
August 17, 2021



deterrent effect than does the prospect of imprisonment in general.7 No person capable of
rational decision-making (and thus capable of being deterred), would consider the potential
outcomes and decide that the possible rewards to be obtained by engaging in narcotics and
weapons conspiracies would be worth forty years in prison, but that forty-five or fifty years (or
life for that matter) would be a price too steep to pay. Accordingly, nothing more than the
minimum permissible sentence is necessary to serve the goal of general deterrence.

        The minimum mandatory sentence would also be adequate to protect the public from
further crimes by Geovanny. Assuming the minimum forty-year sentence and the application of
good time credit, Geovanny stands to be released when he is in his eighties. Geovanny has
adjusted well to incarceration and not been involved in any disciplinary matters, and there is
every reason to believe he will continue to make personal progress in the remainder of his term.

        Having considered the history and characteristics of the defendant and the nature and
circumstances of his offense, Section 3553(a) directs the Court to impose a sentence no greater
than necessary to achieve certain statutory objectives, including the need for the sentence
imposed to reflect the seriousness of the offense, promote respect for the law, and provide just
punishment; the need for general and specific deterrence; the need to provide the defendant with
needed training, medical care, and correctional treatment in the most effective manner; and the
need to avoid unwarranted sentence disparities among similarly-situated defendants. It is
respectfully submitted that the mandatory minimum sentence of forty years imprisonment will be
sufficient, but not greater than necessary, to serve the statutory goals of sentencing and is
therefore warranted in this case.



                                                 Respectfully submitted,



                                                 Avraham C. Moskowitz




                                                 Christopher R. Neff



                                                 Eylan Schulman




    7
     See, e.g., Steven F. Durflauf and Daniel S. Nagin, Imprisonment and Crime: Can Both Be Reduced?, 10
CRIMINOLOGY & PUBLIC POLICY 13 (Feb. 2011).


                                                  11
EXHIBIT A
TRL_Notes_210114_093128_210611_083156.docx
Zenia Patricia Fuentes Ramírez Let.



                                                                     TRANSLATION



 Dear Sirs,

 I extend cordial greetings to you, wishing you success in your work.

 I hereby state for the record that I am Geovanny Daniel Fuentes Ramírez’s sister. As the eldest brother, he has always displayed a sense of
 responsibility and honor towards our family. When our father passed away, he took over the role of family leader.

 We are a family consisting of five, very united siblings. We have shared many moments of happiness, love and difficulties.

 I attest that my brother is a believer, an honest person, an excellent son, father and uncle.

 Yours faithfully,
 Zenia Patricia Fuentes Ramirez
     -1974
EXHIBIT B
TRL_LINDA_IVETTE_FUENTES_RAMIREZ_LET



                                  TRANSLATION

                                                                    June 13, 2021

Dear Sirs:
I extend cordial and respectful greetings to you.


I hereby state for the record that I am Geovanny Daniel Fuentes Ramírez’s sister;
we were very united as siblings, we lived together for a long time until the time I
got married and parted from my family.


Throughout this time, my brother has been an upright, totally responsible, honest,
supportive and trustworthy person. His relationship with my parents was and has
always been respectful and responsible. He has always kept close and has put
into practice the values instilled in us by the family. He has always been very
attentive, providing help and support at any time.


There is no question in my mind, with what I have just said, that my brother has
been a very exemplary individual to my family.


Very truly yours,


Linda Ivette Fuentes Ramírez
     -1970-




                        ___________________________
EXHIBIT C
TRL_JENNY_JULIANA_FUENTES_RAMIREZ_LETTER



                                  TRANSLATION


                                                                   June 10, 2021
Dear Sirs:
I extend cordial and respectful greetings to you.


I hereby state for the record that I am Geovanny Daniel Fuentes Ramírez’s
youngest sister; we were very united as siblings, we lived together for a long
time, we had a great time until the time each of us decided to get married and
start a family.
Throughout this time, my brother has been an upright, totally responsible,
honest, supportive and trustworthy person. His relationship with my parents was
and has always been respectful and responsible. He has always kept close and
has put into practice the values instilled in us by the family. He has always been
very attentive, providing help and support at any time.
There is no question in my mind, with what I have just said, that my brother has
been a very exemplary individual to my family.


Very truly yours,


Jenny Juliana Fuentes Ramírez
     - 1983 –
Cel.




                                  Jenny Fuentes.
EXHIBIT D
liPa g e



San Pedro Sula, Honduras

October 25, 2020




Re. Geovanny Daniel Fuentes Ramirez




To whom it may concern




Dear Sir:




My name is Jose Armando Zelaya Vairo national from Honduras, for the last 25 years I have worked in

the apparel/textile industry in Honduras and off shore for several US based companies, serving in the
capacity of General Manager, Plant Operations Director for over 5000 people operations and recently I
was and are still named Director of Quality with responsibility over Honduras, El Salvador, Mexico and
The United States operation for my current employer Delta Apparel who sells to the US Market and
private brands some USD$400 MM per year, some of my former employers are Hanes, Fruit and Gildan
all of whom directly or through their local subsidiaries have employed my services along in my career, I
have a Master in Theology post graduate studies from the SETECA Theology institute in Guatemala, I am
active fellow Christian, serving God on the same Church for 40 years, half of them as a Sunday School
teacher, I am the proud father of 3 and have been married to the same woman for over 30 years and
counting, God bless her heart.


I met Mr. Fuentes early on in my career, as a Junior Engineer in a plant manufacturing woven bottoms

we both worked for, based out of South Carolina, that had just moved part of their manufacturing
South, I was hired in. the capacity of Contractor Manager, back then Geovanny was nothing but an
ambitious hard pushing type finishing production manager, the go to guy to get things done, you
certainly would trust your most critical deadlines in production to him, as he always came though, no
matter the sacrifice, no matter how rough were the challenges, back then he saw opportunities where
others saw obstacles, we were both in our mid to late 20's.


After a few years and severafdifferenfjobs each on the apparel ladder separately, we joined forces in an
operation that was mismanaged by a Korean group, Geovanny, myself and three others took upon
ourselves the debt of that company, and saved 500 jobs of a Levi's Strauss pant manufacturing plant,
without a nickel in our pockets we wenfin, convinced the bran
                                                            . d to give us a chance and produced for
them for nearly a year, managed to pay the five hundred workers sacrificing ourselves and our families
along the way many times, but it was late 90's and we were one of hundreds of companies that went
out of business of one of the major recessions of the industry has seen in the last 30 years. Both of us
were in the street no mo'ney again, heartbroken but alive.




Confidential
21P a g e



The next five years Geovanny managed to position himself as trusted men for a Denim jeans company of

a well know family in the apparel business in Honduras, with the Kattan Group, he started there as a

plant engineer and soon became the right hand man for the Kattan's deciding brother in charge of

several operation�. I lost track of him shortly after that to go to my first tour outside Honduras in the

Dominican Republic, I moved and lived there with my family to start a 2000 employee large scale Textile

Plant for Hanes, still in operation today at Hanes brands Dos Rios in Bonao, Dominican Republic.


When I got back, Geovanny was just starting a 3 year investigation with the University of Louisiana on

the development o a recipe for high efficiency biofuel, time after which he sold with great success in

small quantities to several small to medium scale biomass burners in town, which granted him after a 6-

month negotiation a contract with Gildan for supply of the Biomass recipe in a large scale, he did service

that account successfully for few years, until the contract service was removed and then he had to

continue selling his biomass with well known and reputable companies in the country, some of which he

or I had work for before. The playground got tougher and competitors were everywhere from what once
was a flourishing new business to a cumbersome market for biomass suppliers here, so last two to three

years I personally had to hand Geovanny a parachute or two to make a school kid payment or groceries

on a deadline, not easy.


I was in the United States during a company trip visiting a customer in Tampa, FLat the beginning of the

Pandemic when Geovanny was brought to the US authorities and detained for charges I cannot bring

myself to believe until the moment I am writing this letter, we had spoken a few days prior his trip and

he was in the US looking at some investor, someone who would help him with a few projects he was

looking at starting or revamping quite honestly still having it rough.


Geovanny is hardheaded sometimes, has a bad reputation for being though on others by product of his

relentless pursuit for excellence, he is illiterate in both speaking and writing, but he'd always stroke me a
man of vision, and I believe there is fear of God in him, he has a heart for people, particularly those in

need, his goals and motivations are not bigger than that to making him break any of the old laws, or

leave children or family with a mark on their backs, he is not a criminal, he has faults, especially in his

personal family life but he is not guilty of the charges brought against him.




 Confidential
EXHIBIT E
Honorable P. Kevin Castel
Senior United States District Judge
United States Courthouse
500 Pearl St.
New York, NY 10007


Dear Judge Castel,

        My name is Alan, I am a friend of Geovanny Fuentes from Dominican Republic and
currently living in the United States. I met Geovanny in a mobile phone game named “Boom
Beach”. Since the day we met, we became really good friends via that game, so he invited me to
come visit him and his family. When I came to Honduras, around 2015, I learned nothing but good
from him and his family, his kids are great and were raised well by him. In my stay I never saw or
heard anything suspicious from Geovanny, it’s very hard for me to believe everything that is going
on in his life because he, in my eyes, was just a great man loved by everybody around him. Every
day while I was there, Geovanny woke up early in the morning like a normal hard-working man
to go to work at his company “Agroforestal” and I know this because he always asked me to come
with him, he didn’t want me to have to stay in the house bored and alone all day. During his free
time, which was mostly Sundays we would always go fishing, that was his favorite thing to do.

I learned about his situation in the news and it’s sad to read all that knowing that Geovanny was
always a kind, good hearted gentleman. I never saw him arguing with his kids nor wife, the man
was always hard working, smiling, grilling, doing karaokes and drinking beers near the pool in the
backyard. The closest thing to a problem I heard from him was a conversation with the bank, I
believe he was past due his bills.

I remember him being pulled over one time, I was there and also his wife, his mother, and his son
Simon. The pull over was a normal pull over like any other: license and registration, policeman
went back to his car, came back 5 minutes later, everything OK and we were back on our way.
So, if he had all those military connections or whatever, why he just didn’t say something like
“Call this person”, or how this policeman didn’t recognize him if he was so notorious? Those are
little details that make me wonder.

I am not saying that the man is a saint, and he didn’t do all this. All I’m saying is that he’s a great
man, in my opinion everything I know about him is good in God’s eyes. If he’s found guilty, please
be merciful and just, don’t put him away forever, the man has a great family, and no one will be
able to fill his spot.




       ALAN ALMANZAR
EXHIBIT F
TRL_EMAIL_LETTER_AUG_13_2021_C_D_FUENTES_RAMIREZ



                                                    TRANSLATION1

                                                                                   August 13, 2021



Dear Honorable Judge Kevin Castel,

I extend cordial greetings to you.


I hereby note for the record that I am Mr. Geovanny Fuentes Ramirez’s son. I wish you to know that he
is a person who has always looked after myself, my siblings and my mother. He has always been a
respectful and responsible individual, who always taught us good principles and manners and how to be
a good citizen. I do not remember him ever bringing us up by telling us to take the easy way in life; on
the contrary, he taught us how to work in the countryside (farming), and then in the company owned by
him to generate biomass, all of which [he achieved] through loans from banking institutions. For this
reason, it hurts me to see my father in jail, as he is my father and I have always been very close to him. It
hurts me every time my daughter says she needs to see him and she cannot as, in addition to being an
excellent father, he is also an excellent grandfather and friend.


I respectfully ask you, Hon. Judge Kevin Castel, to greatly take my father’s case into consideration.


May God bless your life and may you have continued success in your daily activities.



Very truly yours,


Cristhian Daniel Fuentes Ramirez
     -1992-




1
    Translator’s Note: Letter sent via email on Aug. 15, 2021, at 9:51 a.m.
EXHIBIT G
TRL_EMAIL_LETTER_AUG_13_2021_G. GUTIERREZ



                                                    TRANSLATION1

                                                                                 August 13, 2021



Honorable Judge Kevin Castel,

I extend cordial greetings to you.


I hereby note for the record that I am Mr. Geovanny Daniel Fuentes Ramirez’s second son and wish you
to know, at the same time, that he is a responsible individual, who has always looked after our family so
it would never lack for anything. He has always tried, within his means, to provide the best education for
us, a roof where to live in and, the most important thing, [he has taught] us how to best behave in
society. He has always been a loving father; we have always shared good moments within the family, as
that has always been his priority; he is an exceptional friend and husband who has always helped
everyone he could. This is a difficult process, because we have always been very united, and this
separation has not been easy on the family.


I respectfully write you, Hon. Judge Kevin Castel, to let you know that I have a great human being as a
father and for you to be able to take his case into consideration.


May you have continued success in your daily activities.



Very truly yours,


Geovanny Daniel Gutierrez




1
    Translator’s Note: Letter sent via email on Aug. 15, 2021, at 9:50 a.m.
EXHIBIT H
TRL_LINDA_MARIA_LEIVA_FUENTES_LET




                                    TRANSLATION

                                                          June 13, 2021

To whom it may concern:

I am pleased to write you to hereby state my best memories in favor of my
uncle, Geovanny Daniel Fuentes Ramírez.

Throughout my short life, I have lived together with my uncle, and we have
developed a strong friendship, sharing in my best achievements, as well as
my teenager’s insanity. On his part, he has always stressed family values, by
teaching true love towards the family. I know my uncle is not a perfect
individual, as no one else is, but he has tried hard to have a perfect family,
with the thousands imperfections surrounding us.

But what happened came to pass, and we are incomplete as a family. But
despite this, I remember the smile on his face and how he adored to share in
any type of games with us, as long as we had a good time. The most important
thing was that we were healthy and united. I know we will be a full family again
in future.

By stating the above, I, Geovanny Daniel Fuentes Ramírez’s niece, have no
objection at all to say that he has been an exemplary human being in this
world.

Kind regards.

Very truly yours,

Linda María Leiva Fuentes
     -2000-
EXHIBIT I
Q PTl MA                     r   TEXTILES


   SlHON
    Z NA LI BRE LA LIMA. CA-13. Auwpistn Acropucno. I.A LlMA CORTE S, llONOURAS MOBILE . +(5�)8752-:29-1-1
                                      e mail : optima cco'al()ptjmatcx.com




OCTOBER 29, 2020
TO WHOM IT MAY CONCERN/


YOUR HONOR:




                                        Personal Reference Letter




I respectfully present myself to you, my name is Jose L. Jimenez, president of a textile company in
Honduras under the name of Optima & Sihon Textiles.
Through this letter and very respectfully, I declare that I have knowledge of the person named
Geovanny Daniel Fuentes Ramirez, whom I know personally and whose relationship is merely due
to businesses of a legal nature in the jurisdiction of Honduras, Central America. Our company
hereinafter dedicated to textile operations, states in the same way having hired Mr. Fuentes
Ramirez at the time for professional consulting purposes in the field of energy, transport, steel
rod and automotive vehicles, being that he has knowledge in the commercial area of these items.
Personally, I have known Mr. Fuentes Ramirez for the past 2 years, and I have been able to
perceive a responsible, civi� and honest behavior in his person; In addition to being known In the
social field as a hard-working person and without a history of dubious reputation. I say this with
great responsibility and under my full mental and conscience skills in this regard. In appreciation
of the time spent reading this manifesto, I am very grateful to you.




Cordially...




JOSE L JIMENEZ
 PRESIDENT/ CEO
OPTIMA & SIHON TEXTILES S. DE R.L. DE C.V.




                     ZONA UBREl.A UMA, CA-l Autoplst Aeropuerto,lA LIM!\, CORTES, HONOUilAS
                                             ,


                                        OPTIMA & SIHON TEXTILES
EXHIBIT J
               lnversiones de Campana S. de R.L. de C. V.                         INVER CAM


                                              TRANSLATION




                                                                             San Pedro Sula, Cortes
                                                                                 November 06,2020


Honorable Juez Kevin Castel



We hereby note for the record that Mr. Geovanny Daniel Fuentes Ramirez, domiciled in the city of

San Pedro Sula, Honduras, holder of J.D. --1969--, provided support to us in the fight

against the weevil   (picudo)   blight, which caused great damage to our palm crop. That work was

carried out through his company, Agroforestal Fuentes, which also stood out by its support in rural

areas where reforestation projects were carried out.



Throughout this period he proved to be an honest, responsible and hard-working person.



Because of the foregoing, we are giving the best recommendations and pray you will extend the

utmost consideration at his trial.



There being nothing further we remain,


Cordially yours,
EXHIBIT K
CONTRATO DE SUMJNISTRO DE BIOMASA

                 Entre:

GILDAN HONDURAS PROPERTIES, S. DE R.L.
             ("Gildan")

                   y

  AGROFORESTAL FUENTES, S. DE R.L
         ("EI Proveedor")

          14 de Marzo del2013
                                                      Aneso A


                                                C6dlao de Conductll




                                         GllDf.N�
                                      GILDAN C6DIGO DE CONDUCTA


              Siempre que sea 01LOAN funciona, nos guiarnos por el presente C6DIOO DE
      CONDUCTA. Todos los empleados de Gildan y socios de oegocios deben adherirse a estos
      principios. Estos se exponen a continuaci6n:

      I.        Trt�bajo lnfantil: No emplear a una persona bajo Ia edad de   18 alios.

      2.     El lrtlbajo fonoso: No hacer uso del trabajo forzoso, ya sea en Ia forma de t:rabajo
      penitenciario, mano de obra contratada, Ia servidumbre por deudas o de otra manera.

      3.      Compensacidn: Nosotros pagamos el salario minimo legal o el salario prevaleciente eo Ia
      industria, que sea mayor. Nos compensar todas las horas extraordinarias realizadas con las primas
      por mundato legal las horas extraordinarias bora.

     4.        Benejlcios: Curnplimos con todas las disposiciones relativas a las prestaciones por mandato
     legal.

  5.      Las horas de trGbajo I horas extras: Cumplimos coo el mandato legal y regular de las horas
  ex1n10rdinarias limitaciones hora. Las horas de trabajo no exceda de 60 horas semanales, incluidas
  las horas regulares y horas extras, o el cumplimiento de los limiles legales si son menores.
  Ofrecemos todos los empleados con un minimo de un dia fuera de cada siete. lnformamos a los
  emplendos por escrito en el momento de Ia contrataci6n si las horas extraordinarias obligatorias
 es una condici6n de empleo.

 6.           Salud y Segurliad: Tomarnos todas las medidas necesarias a fin de proporcionar          un

 ambiente seguro y saludable para todos los empleados y para evitar accidentes o lesiooes que swjan
 de o que ocurre en el curso del trabajo. A3imismo, tomamos todas las medidas necesarias para
 garantizar condiciones saludables y seguras en los centros residenciales de los empleados, en su
 caso.

 7.           Medlo Amblente: Cumplimos con las normas vigentes del pais y leyes ambientales.


 8.           La 1/bertnd de asoclncldn y negocillc/On co/ectivtl: Reconocemos y respetamos el derecho
de    los rrabajadores a Ia libertad sindical y negociaci6n colectiva

9.      El ncoso o nbuso: Cada empleado debe ser tralado con respeto y dignidad. el acoso fisico
                                                                                                 '
sexual. psicol6gico o verbal o abuso de cualquier tipo no ser4n tolerados.




SD-00111796
10.       discipl'!'a Y Ia terminaclon: La disciplina y los procedimientos de tenninaci on son
          �
estan�os e m luyen una serie
                    �                de advertencias antes de Ia suspensi6n o el despido. Los
proceduruen    .
         t osdisctplinarios no incluyen el uso de las deducciones punitivos o renuncias fort.adas.

11.       L�  rtad de Movimlento: Una vez autorizado, y en circunstancias especiales (en caso de
eme�encta o en una cuesti6n de urgencia personales, muerte o enfennedad de un miembro de Ia
  r th a), los empleados pueden salir de Ia instalaci6n y no son penalizados. Los empleados tienen
fan
acceso libre y razonable a los servicios de agua potable y aseo.


12.       Procedimiento de Quejas: Los empleados estAn autorizados para presentar quejas que        se

abordan de manera sistemAtica con el fin de proteger Ia privacidad de los empleados y protegerlos
de represalias.

13.    Embtuazo: Las trabajadoras no se les pregunt6 sobre su estado de embarazo ni se les
requiere para ser una prueba de embarazo. Cumplimos con todas las !eyes locales e internacionales
sobre las condiciones laborales de las trabajadoras embarazadas, incluyendo pero no limitado a
periodos de descanso y asientos adecuados.

14.     DiscriminaciOn: No discrirninaci6n en Ia contrataci6n, salarios, beneficios. promociones,
disciplina o Ia tenninaci 6n sobre Ia base de sexo, raza, religion, edad, discapacidad, aspecto fisico,
el embarazo, orientaci6n sexual, nacionalidad, afiliaci6n sindical, opini6n politica o social o etnico
origen.

                                                                                      ion que
15.    DocumenkldOn e Jnspeccwn: Nosotros mantenemos un archivo con documentac
                               el cwnplimient o con      COdigo  de  Conducts,  y pondra estos
sean necesarios para demostrar                      este
documentos disponibles para GILDAN o sus auditores designados para Ia inspeccion.




                                                2
    ·'Combustible de Terceros" se refiere a Biomasa
                                                       o Biomasa Sustituta comprada
   por Gildan de una tercera parte que no sea el Proveedor.

   ''Duenas Pric:ticas de Ia Industria Energ�tlc:a"    se refiere a las practicas,
   mc!todos, y actos empleados o aprobados por         porci6n significativa de Ia
                                                         una

  industria de conversi6n de Biomasa en energfa durante el correspondiente perfodo
  de tiempo, o las pnicticas, mc!todos y actos que, en el ejercicio de un juicio
  razonable a Ia luz de los hechos conocidos aJ momento de tomar una decisi6n,
  hubieran podido esperarse para lograr el resultado deseado a un costo razonable
  consistente con las buenas pn\cticas comerciales, Ia confiabilidad, seguridad, y
  celeridad. No se pretende que Ia Buena Pnictica de Ia Industria Energc!tica se
  limite a Ia pnictica, mc!todo o acto 6ptimo, con exclusi6n de todos los demas, sino
  que se pretende que incluya pnicticas, mc!todos y actos aceptables generalmente
  aceptados en Ia industria

   ··caso de lnc:umplimiento" tendn\ el significado establec:ido en las Sec:ciones
  10.1 y 10.2.

   ''Calderas" se refiere a las calderas generadoras de vapor que queman Biomasa y
  que se encuentran en Ia Planta.

  "C6digo de Conduc:ta de Ia FLA" se refiere aJ conjunto de normas establec:idas
 de tiempo en tiempo po rIa Fair Labor Association (o Asociacion para el Trabajo
 Justo - FLA por sus siglas en inglc!s), entidad de Ia cual Gildan es miembro, y
 cuyas normas sirven de complemento a las contenidas o establecidas en e l C6digo
 de Conduct&.

  ·'C6digo de Conduc:ta"      se   refiere al conjunto de normas establecidas de tiempo
 en tiempo por Gildan Activewear Inc. sobre Ia cual se basan sus relaciones
 comerciales con sus proveedores y contratistas. Un ejemplar de este C6digo de
 Conduct& formar parte de este Acuerdo y coostituye su Ann:o A.

  "Efecto Materialmente Adveno" Significa con respecto a cualquiera de las
Partes, (a) un cambia materialmentc adverso en, o un efe<:to materialmente adverso
en. las operacioncs, ncgocios, activos, propiedades, obligaciones (actuales 0
contingentes), condici6n (financiera u otra) o prospectos durante Ia vigencia de
cste Acuerdo, de dicha Parte; (b) un detrimcnto en los derechos de dicha Parte, 0
en Ia habilidad de dicha parte de eje<:utar sus obligaciones o (c) un efecto
materialmente adverso en Ia legalidad, validez, efecto vincuJante o caoacidad de
ejecutar contra dicha Parte.

 "Emergenc:la o Situac:i6n de lnseguridad" significa una condici6n o situaci6n
que crea un riesgo de pc!rdida de vidas, lcsioncs o daftos a Ia propiedad u otra
condici6n insegura.

"Espec:ific:ac:iones" significa las especificacloncs cnwneradas en Anexo D.


"Fac:t ura"   tiene el significado establecido enIa Secci6n 6.2.
     "Fech• de Entnda en
                         Vlgenc:la" se refiere a Ia fecha de firma del prcsente
    Acuerdo.

     "Fecha de Terminac:16n An tlcl
                                    pada      "   tendra el significado establecido en fa
    Secci6n 10.3.


     "Faerza Mayor" significa actos de Dios, incendios, tormentas, rayos,
    inundaciones, buracanes, marejadas, terremotos, deslizamientos de tierra,
    �xplosiones, bloqueos, conmoci6n civil, actos de un enemigo pt'1blico,
    msum:cciones, motines, epidemias, accidentes, conflictos laborales, detenciones y
    restricciones gubemamentales y de personas, y cualesquier otro evento de canicter
    similar, siempre que tal evento no hubiera sido razonablemente previsible y bajo el
   control de Ia Parte afectada, y el cual, por el ejercicio de diligencia razonable, Ia
   Parte afectada no pueda prevenir o supcrar. Un Evento de Fuerza Mayor no
   incluir a Ia faJta de disponibilidad o retrasos en fa entrega de fa Biomasa, mano de
   obra, servicio o materiales, a menos que fuesen causados por un evento que de otro
   modo seria aqul definido como un Evento de Fuerza Mayor. y tal evento no
   incluini sequias o enfermedades que afectan Ia producci6n de mnderu que
   impactan los niveles de suministro.

   "Gildan" tendni el significado establecido en el PreambuJo.

   "Gnvamen(es)" se refiere a cualquier garantla prendaria o hipotecaria, embargo
  (ejecutivo o preventivo), pignoraci6n, carga, interc!s de garantia real, oposicion,
  cesi6n, defecto de tftulo, usurpaci6n u otras cargas, convenci6n rcstrictiva,
  condici6n o restricci6n o servidumbre o gravamen de cualquier tipo, bien sea en
  material de contratos o en virtud de aJguna acci6n gubemamental y que haya sido
  o no registrado, inscrito o de otro modo legaJmente vaJidado o pcrfeccionado en
 virtud de acci6n gubemamental aplicable, o cualquier preferencia, prioridad o
 arregJo preferenciaJ de cualquier tipo o naturaleza, incluyendo los derechos de un
 vendedor o arrendador en virtud de un contrato de venta condicional,
 arrendamieoto de capital u otro acuerdo de retenci6n de titulo.

  "lmpuatos" significa todos        los impuestos, tasas u      otras   contribuciones,
  incluyeodo, ingresos, consurno, bienes, ventas, franquicias, intangibles, retenci6n,
 y de seguridad social impuestas por Ia Autoridad GubemamentaJ, y cualquier
 inte� o peoalidad correspondieotes.

 "lnformaci6n Confidenclal" tendri el significado establecido en Ia Secci6n 13.1

 "lnventario de Raerva" tendni cl significado establecido en Ia Secci6n      4.3.

  "Leyes ApUcabla" significan las lcycs, cstatutos, c6digos, actos, tratados,
ordeoanzas. 6rdeoes, juicios, rnandatos, decretos, requerimieotos, reglas,
regulaciooes, aprobaciones gubemamcntales, licencias. pcrmisos, directivas, y
requisitos de todas autoridadcs reguladoras y gubcmamentalcs aplicables, ya sean
nacionales, cstatales, provinciales, locales o municipales.




                                                                                    s
     "Normas de Glldao" se refiere a las
                                         reglas y los reglarnentos ocasionalmente
   adop  ta<!
          os por Glldan Activewear Inc. y sus Afiliadas con relaci6o a Ia Ctica
   comercJal Y las normas de medio arnbiente,
                                               los cuales fueren comunicados al
   Prov � or, incluyendo, sin limitaci6n, el C6digo de Cooduc:ta y Ia Polftica
   Amb1ental, las normas de reducci6n presupuestaria y el C6digo de Conducta de Ia
   FLA Y las normas del Prograrna Mundial de Producci6n Responsable de Prendas
   de Vestir    (Worldwide RespotUible Appore( Production).

    "ObligaciOo de Eotrep" tendni cl significado cstablccido CD Ia Sccci6n 4.1 (a)


    "Pa1o por Termlaaci6o" tendni cl significado cstablccido CD Ia Sccci6n 10.4.

   "Parte lndemaizada" tendr8 cl significado cstablccido CDIa Sccci6n l l(a).


   "Parte l o demoizaate" tcudr6 el significado establccido CD Ia Sccci6o l l(a).

    "Parte s lndemaizadu de Glldao" se refiere a las Afiliadas, los dircctores,
  cjccutivos, empleados y agCDtes de GiJdan.

    "Partes" se refiere, CD su coojunto, a Gildao y aJ Provcedor (iocluycndo sus
   respectivos causahabiCDtes y cesionarios autorizlldos), y "Parte" se refiere a uno
  c:ualquiera de ellos.

   "Pirdida" o "Pirdidas" tcudr6 el significado establcc:ido CD Ia Sccci6n II (a).

   "Periodo de Faetaraci6a" teodr6 el significado cstablcc:ido en Ia Sccci6n 6.2.

  "Perfodo de Vigeada" tendni cl significado cstablccido       en   Ia Sccci6n 3.

   "Penooa" sc refiere a una persona fisic:a, soc:icdad, soc:icdad limit.ada. cmpresa
 c:onjunta, agCDte fiduc:iario, fideicomiso, corporaci6n, compaftfa, compaftfa de
 responsabilidad limitada. organizaci6n sin c:oastituir u otra CDtidad. o un gobicmo,
 cstado 0 ascnc:ia 0 subdivisi6o polftica del mismo, tcnicndo los pronombres un
 significado similarmentc amplio.

 "Pianta" sc refiere a Rio Nance I, Rfo Nance U, Rfo Nance m, Rfo Nance IV y
Rfo Nance V.

"Rio Naac:e I" signific:a Ia fibrk:a tcxtil   operada   por Gildan Ac:tivewear Honduras
Textile Company, S. de R.L.

"Rio Nuc:e II" sipific:a Ia fAbric:a tcxtil opcrada por Oildan Choloma Textiles, S. de
R.L.

"Rio NaHe 01" slpiflca Ia flbrlca ca1Cetinera opacla por Gilclan Honduns
                                                                         Hosiery
Factory, S. de R.L.




                          .. -
                   "Rio N•nce IV" significa Ia
                                               flibrica calcclinera operada por Gilden Hosiery Rio
                   Nance, S. de R.L.


                   "Rio N•nce V" significe Ia f'brica tcxtil opereda por Gilden Mayan Textile5. S. de
                   R.L.


                   "Piazo de Reaov•cl6a" tendni el significado establecido en Ia Secci6n 3.

                   "Piuo lalcl•l" tendni el significado establecido en Ia Secci6n 3.

                   "Polfdc:a Ambleatel" se refiere aJ C6digo de Pnictica Ambiental y al Politica
                  Arn biental de Gildan Activewear Inc., que se adjuntan como Aaexo C. que pueden
                  ser enmendados o actualizados de vez en cuando por Gildan Activewear Inc. a su

                  sola discreci6n.


                   "Proveedor" tendni el significado cstablecido eo el Preambulo.


                 "Puato de Eatrep" se refiere aJ (los) punto(s) en el (los) cual(cs) se entrega Ia
                 Biomasa en Ia Planta, como se cslablc:cc en cl Aauo B.

                  "Tasa de lateris" Significa   una tasa   anual de interes igual al menor de (a) Ia   tasa

                  promedio publicada por Ia autoridad gubernarnental bancaria correspondiente para
                  operacioncs pasivas eo d61ares o (b) Ia tasa de interes maxima autori:zada por las
                 !eyes aplicables,

         2.3     Aaesos

          El presente Acuerdo estA complementado por los Anexos que se listan a continuacion, los
  cualcs deberan ser coosiderados como parte integral de cste Acucrdo, a saber:

                          Anexo A - C6digo de Conducta

                          Anexo B - Punto de Entrega

                          Anexo C - Polftica Ambiental

                          Anexo D - Especificaciones

                       Anexo E - BiOIMSB Sustituta


        3.     VJGENCIADELACuJRoo
       Este Acuerdo eotnri en vigor a partir de Ia Fecha de Entrada en Vigencia y
                                                                                         continuani
por un periodo de diez (10) ailos (el "Piazo lafdal"). Posteriormcnte, el Plazo Inicial se renovara
automatic:ameute por peri6dos sucesivos Y consecutivos de un (01) aflo (cada uno
                                                                                         "Piazo de
Raovad6•"). a menos que una de las Partes le notifique por escrito • Ia otra su
                                                                                   intencion de no
renovarlo, �a por Io � treinta (30) dfas de anticipaci6n. El Plazo lnicial y
                                                                                   cualquier Plazo
de RenoVIICIOD se denon n iiJUin colecdVIe    IID ote cl "P,rfodo de VlcacU.". No
                                                                                       obstante lo




                                                                                                       7
anterior o cualquicr 01                               .
                         ra d'asposac 16 n en contrano    Olldan podni dar t�nnmo de manera antaca'pada
                                                                              .
                                  ·                                                              ·

aI present Acuerd
          �.         �·  en cualquaer momento, sm alegar causa y sin con ello comprometer su
                                      ·
                                                    .'


respo nsabahdad ca. val o
      .                   penal frente al Provccdor (incluyendo a sus causahabientcs y ccsionarios
                   .
autom.ados), mcdaonte notificaci6n
                                          por escrito al Proveedor con trcinta (30) dlas de anticipaci6n.


        4.      COMPRA DE LOS SUMINISTROSPE BIOMASA

        4.1     Obllgacion de Entrega


                      (a)     Sujeto a los t�nninos y condiciones del presente Acuerdo, coda dla
                durante el Periodo de Vigencia, el Provecdor debeni poner a Ia disposici6n,
                entregar y vender en el Punto de Entrcga, y Gildan accptara y comprara en el
                Punto de Entrega, Biomasa (i) en una cantidad minima de Cuatrocientas
                Toneladas M�tricas por dla (400 TM/dla) (equivalentes a un total anual de Ciento
                Cuarcnta Mil Toneladas M�tricas al dla (140,000 TM/afto) de Biomasa, (ii) coo
                un contenido meta de humedad de C uarcota por ciento (4QO/o), y (iii) que curnple

                con las otras Especificaciones (Ia "ObligaeiOa de Eatrega"). El Suplidor acuerda
                y entiende que Ia cantidad actual de toneladas m�tricas entregadas a Gildan
                dependera del contenido de hurnedad y del valor calorffico de Ia Biomasa
                entregada.

                      (b)      Durante Ia vigencia del p rcsente contrato , el proveedor debera (i)
                suplir exclusivarnente a Gildon con toda su producci6n presente y/o futura de
                Biomasa, (ii) Otorgar el primer derecbo de opci6n de compra de toda su
                producci6n prcsente y/o futura a Gildan, y (iii) lnfonnar a Gildan de todo
                incremento en su capacidad de producci6n a efecto de que este ultimo ejercite sus
                correspondientes derechos.

                      (c)     En cualquier momento durante el Periodo de Vigencia, Gildan
               podra modificar Ia Obligaci6n de Entrega en mas o menos un diez por ciento
               (I<We) mediante notificaci6n por escrito a1 Proveedor con trcinta (30) dlas de
               anticipaci6n. En coso de que Gildan aumente Ia Obligaci6n de Entrega por mas de
               un diez por ciento (10%) pero no mas de un veinte por ciento (20%), Gildan
               avisani el Provecdor con noventa (90) dfas de anticipaci6n. Si Gildan quiere
               aumentar Ia Obligaci6n de Entrcga por un veintiian por ciento (21%) o mas, y
               siempre que el Provecdor acepte dicha aumento, Gildan notificara el Proveedor
               con ciento ochenta ( 180) dlas de anticipaci6n. Gildan podr8 tambim revisor Ia
               Obligaci6n de Entrega al final de cada Afto Contractual, con el fin de redefinir Ia
               Obligaci6n de Entrega para el siguiente Allo Contractual. Dicha reevaluaci6n se
               basar8 en el cumplimiento del Provecdor y Ia calidad de Ia Biomasa suministrada.

                      (d)      El Provecdor entreprA Ia Biomua en cualquier tiempo,
               veinticuatro (24) horas del dla, cada dfa (incluso feriados) del Allo Contractual;
               siempre que el Provecdor respete cualquler suspension de Obligaci6n de Entrega
               previsto en el presente Acuerdo, incluyendo, sin llmitacl6n, cualquiera suspensi6n
               que figura en Ia Secci6n 4.8.
                          (e)       El Proveedor notificanl de inmediato Oildan de cualquier posible
                    esc:asez.incluso por razones de Fuerza Mayor, en el suministro de Ia Biomass que
                    pueda resultar en demora o falta de entrega de Biomass.

                         (f)     En cualquier tiempo, si el Proveedor desea o debe sustituir Ia
                   Biomass con un tipo altemativo de biomass, el Proveedor solo estani autoriz.ado a
                   hacerlo con previo permiso por escrito de Oildan, y estani autorizado a usar
                   exclusivamente Ia Biomass Sustituta que figura en el Aae:a:o E.

           4.2     Falta de Eatrep

           En caso de que el Proveedor no pueda entregar 0 no entregue Ia Biomass de acuerdo con
   el Articulo 4.1 por razones que no sean de Fuerza Mayor, el Proveedor debe notificar Gildan
   inmediatamente y Gildan pocW adquirir Biomass de Terceros para compensar por Ia entrega
   fallida

          4.3     Maateaimieato de Javeatario de Raerva

            El Proveedor debeni mantener en sus instalaciones de almacenamiento, una cantidad de
  Biomass por lo menos igual a Ia Obligaci6n de Entrega correspondiente a [catorce (14)] dias en
  total (ei "Javeatario de Reserva"). El Proveedor garantiza que Ia Biomass podni ser almacenada
  por un periodo de [un (l)] afto calendario sin que se afecten las Especificaciones de esa Biomass.

          4.4     Falta ea Muteaer el   Sumiaistro de Raerva

                        (a)      En caso de que el Proveedor no logre mantener el lnventario de
                  Reserva de acuerdo con el Articulo 4.3 por razones que no scan de Fuerza Mayor,
                  debeni dar aviso inmediato de ello a Gildan.

                        (b)      Si despua de caton:e (14) dias del dia del aviso de falta de
                  mantener el lnventario de Raerva, el Proveedor no est8 en cumplimiento de su
                  obligac:ion de mantener Ia c:alltidad requerida para el lnveatario de Reserva,
                 Gildan tendra el derec:bo de adquirir una cantidad de Biomass de Terceros
                 acordado por escrito con el Proveedor para permitir el Proveedor de restablecer su
                 lnventario de Reserva, y al mismo tiempo pennitiendo Gildan satisfacer su
                 demand& de combustible.

        4.5      Ddol y Perjaidel por   IHDI....to
                                                . ea Ia Eatnp y            •   el Maatcailllfeato
                 del Javeatario de Reserva

         Si Gildan adquiere Biomasa de Terc:eros de acuerdo con Ia Seccion 4.2 o 4.4(b), el
 Proveedor dcbed recmbolslr a Gildan. o deducir de los montos que Gildan deba pagar, un
moato igual a Ia diferencia positiva entre (i) el costo real de Gildan por Ia adquisicion de
Biomasa de Ten:ems adquirido de acuado coo Ia Sec:ci6n 4.2 o 4.4(b). incluso el precio de tal
Biomasa de Tcn:croa y costoa 1100iadol de tnmsporte y otros costo.• operativos relacionados al
suminisCro de tal Biomasa de Terceros, Y fd) el JDODID isual al Precio del Contrato (el cual para
este fin serA el promodio del Precio del Coatralo pepdo durante el periodo de cuatro (4) meses
anteriores o, eo el caso de que menos de cuatro (4) meses baym transcurrido desde Ia Fecha de




                                                                                                9
  �-�trad� en Vig�n�ia, el promedio del Precio del Contrato papdo desde Ia Fec:ha de Entrada en
    tgencta), multtphcado por Ia cantidad
                                            que el Proveedor ha fallado en mantener el lnventario de
  Rese� a. La renuncia de daftos
                                   indirectos o derivados que se establec:e en Ia Sec:ci6n l4.19(c) no
  se aphcara respecto a los dailos estable
                                          cidos en esta Secci6n.

           4.6     Resoluci6n por Falta de Mantener lnventarlo de Raerva y por Falta de
                    Entrega

                         (a)     En caso de que el Proveedor no !ogre restablecer su Inventario de
                   Reserva dentro de [veintiocho (28)] dlas desde Ia fec:ha de notificaci6n de Ia falta
                   de Mantener Inventario de Reserva, este constituira un Caso de Incumplimiento
                   del Proveedor segim lo dispuesto en Ia Sec:ci6n 10.2 (a) y Gildan podr8 dar
                   terminado este Acuerdo de confonnidad con Ia Sec:ci6n 10.3.

                         (b)       Si el Proveedor no logra suministtar Ia Biomasa. por razones que
                   no sean de Fuerza Mayor, por un perlodo total de [tn:inta (30)] dlas o mas,
                   durante cualquier Al\o Contractual (quedando entendido que dichos [tn:inta (30))
                   dias no nec:esitan ser consec:utivos) o por un perlodo de [quince ( I S)] dlas
                   consec:utivos, este constituinl un Caso de Incumplimiento del Proveedor segUn lo
                   dispuesto en Ia Secx:i6n 10.2 (b) y Gildan podr8 dar termino a este Acuerdo de
                   conformidad con Ia Secx:i6n 10.3.

           -1.7    lnterrupci6n en Ia Entrep

         Si. en cualquier momento durante el Perlodo de Vigencia, Gildan detennina. a su sola
discred6n. que Ia calidad de Ia Biomasa que le ha entregado el Proveedor en el Punto de Entn:ga
u ouos e\'entos crean una Emergencia u otra Situaci6n de lnseguridad en Ia Planta o con respecto
las Calderas. Gildan podr8 tomar medidas para corregir dicha Emergencia o SituaciOn de
IJ1Se8uridad, incluyendo interrumpir o bloquear el flujo y entrega de Ia Biomasa a Ia Planta o las
Calder.lS.

          -1.8    Suspensi6n de Oblipci6n de Aceptar el Sumlalltro de Biomasa

        �o obstante estipulaci6n en contrario en el presente Acuerdo, Gildan no tendril
obligaci6n alguna de aceptar ni pagar por Ia Biomasa durante un perlodo (i) en el cual el
Pro\«dor no pusiese Ia Biomasa a disposici6n de Gildan, (b) durante interrupciones temporales,
programadas o no programadas. en Ia operaci6n de Ia Planta, (c) en el cual las obligaciones de
 .;ualqut� de las Partes fuescn suspendidas dcbido a un Evcoto de Fucrza Mayor, o (d) en el cual
se    proJujese una interrupci6n en Ia entrega conformc a Socci6n 4.7. Gildan twa esfuerzos
razon.Wlcs para notificar aJ Provecdor de (i) una suspension programada por lo mcnos (diez (1 0))
Ji.ls a:.teS del inicio programado de Ia suspcnsi6n o (ii) cuaodo fuese posiblc, notificar por
3-kl.uu.ldo cualquier otra suspension de las opcracioncs. Sin limitar Ia gcncralidad de Jo
31Ual'-r. GiJdan debcra CODiaCW de inmcdiato al Proveedor en caso de una intCIIUpCi6n 00

.1::ti 'pJJa en Ia recepci6n de Ia Biomasa a scr suministmda en virtud del preseotc Acucrdo.
     ..




          �.9     Tftalo de Propieclad sobre Ia Biomua:
                       (a)   Titulo VA!ido. El Proveedor declara y garantiza que (i) al momento
                de La en�ga de I a Biomasa a Gildan en virtud del presente Acuerdo, tendra titulo
                d� prop�edad valido, y autoridad de dercchos plenos y sin reservas para vender
                d1cha B1omasa a Gildan; y (ii) que todo Ia Biomasa entregada por el Proveedor en
                el Punto de Entrega estar8 libre Gravamenes. El Proveedor debcra indemnizar Y
                montener a las Partes lndemnizadas de Gildan protegidas contra todo tipo de
                Perdidas resultantes del incumplimiento de esta declaraci6n. Las indemnizaciones
                estipuladas en esta Secci6n 4.9(a) sobrevivirBn Ia terminaci6n o vencimiento del
                presente Acuerdo.


                      (b)     Titulo. La posesi6n y titularidad sobre Ia Biomasa entregada por el
                Proveedor a Gildan en virtud del presente Acuerdo, pasar3n del Provecdor a
                Gildan luego de Ia descarga de Ia Biomasa en el Punto de Entrega. Se considerara
                que el Proveedor tiene Ia posesi6n y el control exclusivos, y titulo de propiedad, Y
                que serA responsable de dicha Biomasa, hasta que el mismo haya sido descargado
                de sus vehfculos en el Punto de Entrega, y Gildan haya inspeccionado, medido Y
                aprobado Ia Biomasa, momento en el cual y despues del cual se considerara que
                se ha realizado Ia transferencia de la propiedad a Gildon, quien, a partir de ese
                momento, tendni Ia posesi6n y control exclusivos, y titulo de propiedad, Y que
                seni responsable de Ia Biomasa. Luego de Ia transferencia de Ia propiedad del
                Proveedor a Gildon. Gildon tendni el derecho de urilizar Ia Biomasa a su sola
                discreci6n.

                       (c)     [)erechos de Propiedad lntelectual. El Proveedor declara y
                garantiza que a1 momento de Ia entrega de Ia Biomasa a Gildon. no estar!\
                infringiendo laa-derechos de propiedad intelectual de terceros en lo que respecta a
               Ia Biomasa, incluyendo, sin limitaci6n, cualesquier derechos de propiedad
               intelectual de terceros sobre Ia biomasa de madera triturada, sus metodos de
               reproducci6n, agricultura, cosecha y uso. El Proveedor debera indemnizar y
               mantener a las Partes lndemnizadas de Gildan libres e indemnes de y contra todo
               tipo de Perdidas resultantes del incumplimiento de esta declaraci6n. Las
               indemnizaciones estipuladas en esta Secci6n 4.9(c) sobrevivinin Ia terminaci6n o
               vencimiento del presente Acuerdo.

       4.1 0   La Propiedad de los Atributos Medioambieatales


        Gildan conservani La titularidad de todos los Atributos Medioambientales asociados a Ia
Plonta A requerimiento por escrito de Gildan, el Proveedor debeni cooperar con Gildan para
finnar los documentos, instnmtentos y garantfas adicionales, suministrar Ia informaci6n, y
realizar los actos adicionales que fuesen razonablemente necesarios y oportunos para que Gildan
(i) pueda cumplir con los requisitos de cualquier programa de certificaci6n, registro, incentivo o
de rendici6n de informes relacionado con los Atributos Medioambientales, y (b) pueda vender
los Atributos Medioambientales.


       5.      INSPECCION DE CALIDAD


       5.1     Especificac:ioaes de Ca Udad e Inspeceio a




                                                                                                 II
                             (a)      Toda Ia Biomasa entregada por el Proveedor en el Punto de
                       Entrega debeni cumplir con las Especificaciones, y Oildan inspeccionani de
                       forma regular toda Ia Biomasa enlregada en el Punto de Entrega con el fin de
                       determinar si cumple con las Especificaciones.

                            (b)     Antes de Ia transferencia del titulo del Proveedor a Gildan, para
                      cada embarque de Ia Biomasa entregada a Gildan en virtud del presente Acucrdo,
                      Gildan medini (a) el peso (medido en toneladas mc!tricas) usando las balanzas que
                      sc encuentran en Ia Planta, y (b) Ia humedad (medida en porccntaje de humcdad
                      por tonelada mc!trica) usando los dispositivos de mcdici6n de humcdad que sc
                      encuentran en Ia Planta, de dicha Biomasa. Para fines del prescnte Acuerdo, el
                      peso registrado por las referidas balanzas y Ia humedad mcdida por los referidos
                      dispositivos de medici6n de humedad sc considenrin el peso y Ia humcdad de
                      dicho embarque de Ia Biomasa. El Provecdor no cstani permitido de descargar Ia
                      Biomasa antes de que los resultados de las inspecciones hayan confirmado el
                      cumplimiento de Biomasa con las Especificaciones, y Gildan haya aprobado Ia
                      Biomasa en Ia presencia de un represcntantc del Proveedor.

                            (c)      Gildon entregani al Proveedor un informe diario por embarque
                      indicando el peso y el contenido de humedad de cada embarque de Ia Biomasa.

             5.2     lncumplimieoto del Cootenido de Humedad

                           (a)      Contenido de humedad meta de Biomasa sera Cuarenta por ciento
                     (40 %). En el caso de que el contenido de humedad supere Cincuenta por ciento
                     (50".4.), Gildon podni, a su entera discreci6n, (i) negarsc a accptar Ia totalidad o
                    parte de Ia entrega del Suministro de Combustible (incluyendo las porciones del
                    Suministro de Combustible que si estan conformes a las Especificaciones del
                    Suministro de Combustible) o (ii) aceptar el Suministro de Combustible que no sc
                    encuentra conforme con las especificaciones y reducir el Precio del Contrato de
                    dicho embarque en un uno por ciento (1%) por cada punto porccntual (1%) de
                    contenido de humedad que exceda el scscnta por ciento (60".4.).

                          (b)      Si Gildan sc niega a aceptar todos o una porci6n de los fardos de
                    conformidad con Ia Sccci6n 5.2, Gildan podrA adquirir Biomasa de Terceros para
                    compensar Biomasa no conforme que sc ha negado a aceptar. El Proveedor
                    reembolsani a Gildan, o deducirA de los montos debidos por GiJdan al Proveedor,
                    un monto igual a Ia diferencia positiva entre (i) el costo real de Gildan de
                    adquisici6n de Biomasa de Terceros requerido para el funcionamiento de Ia
                    Planta, incluso el precio de dicha Biomasa de Terceros, y asociadas costos de
                    transportaci6n y otros costas operacionales rclacionados al suministro de dicha
                    Biomasa de Terccros, y (ii) el monto igual al Precio del Contrato (el cual para
                   este fin scni el promedio del Precio del Contrato pagado durante el perlodo de los
                   cuatro (4}  meses anteriores o, en caso de qu� m�os de cuatro (4) meses hayan
                   transcurndo desde Ia Fecha de Entrada en VJgencJa, el promedio del Precio del
                   Contrato pagado desde Ia Fecha de Entrada en Vigencia). multiplicada
                                                                                              por Ia
                   cantidad de Biomasa no conforme que Oildan se ha negado a aceptar.
                                                                                         La remmcia



3 ll'SA· \F-03
                        de dal\os md"trectos
                           .
                                   ·
                                             o derivados que se establcce en Ia Secci6n 14.19(c) no se
                        aphcara respecto a los daftos
                                                      establecidos en esta Secci6n.

              5.3       locumplimiento de las Especiftcaciones
                                                               a parte de Ia Humcdad

              En aso que Ia Biomasa, o
                �                      parte de Ia misma, no cumpla con          Especificaciones aparte
  d � 1as relattvas a Ia humedad y el correspondiente valor calorffico segunlaslo establecido en Anexo
   D
                        .    (a)    para el primer embarque que no cumpla con las Especificaciones,
                       Gtldan debera de inmediato notificar aJ Proveedor indicando los dctallcs del
                       incumplimiento, y el Proveedor tendni derecho a seceder a Ia Planta, con el
                       consentimiento previo de Gildan, para Jlevar a cabo sus propias pruebas al
                       embarque que no cumpla con las Especificaciones; o


                              (b)     posteriormente, a cada embarque que no cumpla con las
                       Especificaciones, Gildan, a su sola discreci6n, podra (i) negarse a aceptar Ia
                       totalidad o parte de dicho embarque (incluyendo las porciones que conformen a
                       las Especificaciones), o (ii) aceptar Biomasa no conforme y reducir el Precio del
                       Contrato para dicho em barque en un monto acordado por escrito por las Partes. Si
                       Gildan se niega a aceptar Ia totalidad o una porci6n del embarque, Gildan tendni
                      el derecho de adquirir Biomasa de Terceros para compensar por Ia Biomasa no
                      conforme que se ha negado a aceptar. El Proveedor reembolsara Gildan, o
                      deducini de los montos debidos por Gildan al Proveedor, un monto igual a Ia
                      diferencia positiva entre (i) el costo real de Gildan de adquisici6n de Biomasa de
                      Terceros requerido por el funcionamiento de Ia Planta, incluso el precio de dicha
                      Biomasa de Terceros, y asociados costos de transportaci6n y otros costos
                      operacionales relacionados aJ surninistro de dicha Biomasa de Terceros, y (ii) el
                      monto igual aJ Precio del Contrato (el cual, para este fin sera el promedio del
                      Precio del Contrato pagado durante el periodo de los cuatro (4) meses anteriores,
                      o en caso de que menos de cuatro (4) meses hayan transcurrido despues Ia Fecha
                      de Entrada en Vigencia, el promedio del Precib del Contrato pagado dcsde Ia
                      Fecha de Entrada en Vigencia), multiplicada por Ia cantidad de Biomasa no
                      confonne que Gildan se ha negado a aceptar. La renuncia de los danos indirectos
                     y derivados que se establece en Ia Secci6n 14.19(c) no se aplicani respecto   a   los
                     daflos establecidos en esta Secci6n.


        5.4          Gastos de Devoluci6D de Embarque que DO Cumpla coD las Especificaciones

        En     caso   que Gildan se niegue a aceptar Ia totalidad o una porci6n de un embarque no
conforme segtin lo establecido Ia Secci6n S.2(a) o S.3(b), el Proveedor asumini los gastos
asociados a Ia devoluci6n de dicho embarque al Proveedor.

        s.s         Cootaminaci6D de Ia Biomasa que OeasioDe Danos a los Equipos

        En el       caso   de que el Proveedor entregue Ia Biomasa en el Punto de Entrega que no
cumpla con las Especificaciones y que ocasione daflos a los equipos, lo cual requiera de
reparaciones inmediatas e imprevistas, Y que dichos daflos no sean el resultado del desgaste



BMFSA·Af-03
                                                                                                       13
  nonnal por el uso
                       entonces G'l1 dan �mpcnsar6
  contra los gastos en 1
                                     •
                                                      cualquicr monto que le adeude al Proveedor
                         os que haya lllcumdo para tales
                                                         reparaciones.

          5.6     Terminad6n por Falta de Cumpllmlento
                                                       con lu Elpecillcaclonn

          Si el Prov�or no suministra
                                           Biomasa que cumpla con las Especificaciones, por un
   perf�o total de treanta (30)
                                dfas o mas durante cualquicr Afto Contractual (quedando entendido
  que dachos t lnta (30) dfas no
                �                   nccesitan ser consecutivos) o por un perfodo de [qulace (IS)]
                           .
  d!as consecutavos, Ia masma
                                 constituini un Caso de Incumplimiento del Proveedor seglin lo
  d•spuesto en Ia Secci6n 10.2(c) y Gildan
                                             podni dar termino a este Acuerdo de conformidad con
  Ia Secci6n I 0.3.


         6.      PRECIO;PAGO E IMPUESIQS

         6.1     Precio

               Durante los primeros cinco (5) aftos del contrato Gildan pagani a1 Proveedor un
 precio de CuareDta y Seis D61ares de loa Estados Uaidos de Amiric:a (US$46.00) por
 Tonelada de Biomasa de madera triturada entregada, ajustado seglin lo dispuesto en Ia Secci6n
 5.2 si procede. Este precio se considerani incluye todos los costos relaclonados coD Ia Biomasa,
 incluyendo, sin limitaci6n, todos los costos de transportc, empaque y cualesquier otros costos de
 administraci6n o gesti6n incurridos por el Proveedor. El precio seni revisado entre las partes seis
 (6) meses antes de Ia culminaci6n del quinto afto del suministro.

         6.2     Facturas y Pago

         El Proveedor presentani a Gildan, una vez por semana (cada uno, un "Periodo de
 Factunci6a") un estado de cuenta que muestre (i) Ia cantidad total de Ia Biomasa entregada a
 Gildan durante el Periodo de Facturaci6n anterior, cada uno COD su respectivo coDtenido de
 hwnedad y el Precio del Contrato (ajustado segim lo dispuesto en Ia Secci6D 5.2 si procede) y (ii)
 el monto total asociado a dicha Perfodo de Facturaci6D en d6lares de los Estados Unidos de
 America (cada uno, una "Factura"). Cada Factura debeni ser presentada dentro de los cinco (5)
 dias despues del Ultimo dfa de cada Perfodo de Facturaci6n, y Gildan pagani al Proveedor con
tbndos inmediatamente disponibles mediante una transferencia electr6nica de fondos o conforme
a otras instruceiones contcnidas en Ia Facture, dentro de los siete (07) dfas siguientes a Ia fecha
de recepcion de Ia Factura por Gildan. Si Ia fecba de vencimiento del pago no es un Dfa
Laborable, el pago debeni ser efectuado al siguiente ora Laborable.

        63      Pagos Adeadados a Glldaa

       En caso de que el Proveedor debe indemni7l!l' a Gildan por daflos y perjuicios en virtud
del presente Acuerdo, Gildan dcducini del monto a pagar por dichos daflos y perjuicios segUn Ia
Facnua correspondiente al Perfodo de Facturaci6n en el cual dicho monto debiese ser pagado a
Gildan. En el  caso que, en un Periodo de Fac:turaci6n, los montos a pagar a Gildan excedan las

sumas  adeudadas al Proveedor por dicho Perfodo de Facturaci6n, Gildan deducini dicho exceso
del monto a pagar seglin Ia Factura conespondiente al (a los) siguiente(s) Periodo(s) de
Facturacion; tntendilndose. sin embargo, que si el Proveedor no ba pagado todas las cantidades
  adeudadas a Oi                        .
                  ldan en un I
  el cual dichos mo           � � de seas (6) meses contados a partir del Periodo de Facturaci6n en
                     ntos S: h c e�n
                              ; a    pagaderos, el Proveedor debeni remitir cl pago a Gildan por el
  balance restante d tro
                            e os daez (10) dlas
  en el septimo (7") C:e                        contados a partir de Ia entrega de Ia primera Factura
                        s.

           6.4    Registros de Faduracion.
                                           Audltorfa:

                        (a)      Mantenimiento de Registros. Cada una de las Partes debera
                  mantener registros completos y precisos
                                                               segun fuese necesario con cl lin de
                  constatar Ia exactitud de los correspondientes
                                                                 datos, estimados o estados de gastos
                  pn:sentados sometidos en virtud del presente Acuerdo basta Ia que se produzca de
                  Ultimo entre las siguientes fechas: (i) un perlodo de por Jo menos cinco (5) anos
                  desp�es de Ia fecha en que Gildan recibi6 Ia Factura, o (ii) si hay una controversia
                  n:tattva a una Factura, Ia fecha que sea cinco (5) aftos despues de Ia fecha en que
                  dicho conflicto hubiese sido resuelto.


                         (b)    Derechos de Auditorfa. Cada una de las Partes, mediante
                  notificaci6n por escrito a Ia otra con treinta (30) dias de anticipaci6n,
                  exclusivamente a su cuenta y riesgo, tiene derecho a que sus representantes
                  debidamente autorizados examinen los registros de Ia otra Parte, durante el
                  horario regular de trabajo, en Ia medida en que sea razonablemente necesario para
                  verificar Ia exactitud de cualquier estado, cargo o c8Jculo efectuado de
                  conformidad con lo establecido en el presente Acuerdo. Cada una de las Partes
                  tendr8 un (1) afto despues de Ia fecha en que una Factura hubiese sido recibida
                  para auditar esa Factura. Los derechos de auditorfa establecidos en el presente
                 Acuerdo estanin sujetos a las obligaciones de confidencial idad a Ia Parte
                 receptora en lo que respecta a terceros.   Cada Parte bani los esfuerzos
                 comercialmente razonables para lidiar o cumplir con dichas obligaciones de
                 confidencialidad para que cada una de las Partes pueda ejercer sus derechos de
                 auditorla previstos en el presente Acuerdo, incluyendo Ia redacci6n de
                 detenninada informacion siempre que dicha redacc i6n no afecte los derechos de
                 auditorla de Ia Parte receptora.

         6.5     Disputas de Facturaci6n

        En el caso de presentarse objeciones a una Factura, Ia Parte contendiente debeni
especificar el monto que objeta y pagar el monto que acepta a Ia fecha limite de pago o antes de
esa fecha. Todas las disputas de facturaci6n sedn resueltas de conformidad con Ia Secci6n 1 4.22.
El pago de Ia suma no disputada no se consideM como una renuncia al derecho de Ia Parte
contendiente de disputar el referido monto en el futuro, y Ia aceptaci6n de dicho pago no se
considerad como renuncia del derecho de Ia otra Parte de cobrar dicho monto en el futuro. Toda
Factura que no ha sido disputada dentro de un (I) ail.o siguiente a Ia fecha de recepci6n de dicha
F� sera concluyente, definitiva y no podra ser objeto de ajuste.

         6.6     lmpuestos




8MFSA-AF..o3
                                                                                                  I5
                   �
          El roveedor de�n\
0     � .
  rela ��na os con Ia
                              pagar o haccr que sean pagados todos los Jmpuestos por concepto de
                        Btomasa o por concepto de o relacionados con Ia venia o Ia disponibilidad
de 1a tomasa que
                     produjesen antes de Ia entrega de Ia Biomasa en el Punta de Entrega. Gildan
no sera responsable de
                         lmpuestos de Ia Indole de impuestos sobre Ia renta de franquicia, capital
o gan nctas b�las
                                                                                     '
                                   ·

      �        ·
                      apltcados al Proveedor con respeoto a sus estatutos sociales, ingresos u
operacton��· St a una de las Partes
                                           se le rcquiere remitir o pagar Jmpuestos que son
�sponsabtltdad de Ia otra Parte, segW! lo aqul previsto, dicha Parte debera reembolsar
      _
mrn�dtatamente a Ia otra tales lmpuestos.
                                               Ambas Partes har8n esfuerzos razonablcs para Ia
gestt6n del presente Acuerdo e implementar
                                               sus disposiciones de conformidad con su intenci6n
de reductr _       .
             al mfmmo   los impuestos. Nada de lo aquf contenido obligan\ ni han\ a una Parte
pagar o ser legalmente responsable de pagar ningtin fmpuesto del cual estuviera exenta en virtud
de las Leyes Aplicables.


          7.            FUERZA MAYOR

       7.1              Acaecimiento d e Eventos d e Fuerza Mayor y NoJificacion

       Siempre que una Parte se encuentre impedida por un evento de Fuerza Mayor de
       continuar, en todo o en parte, sus obligaciones bajo el presente Acuerdo o de cumplir, en
       todo o en parte, las condiciones bajo el presente Acuerdo, y que dicha Parte Oa "Parte
       Reclamante") notifique y proporcione detalles del evento de Fuerza Mayor a Ia otra Parte
       tan pronto sea posible y, luego a menos que de otra manera sea especificado en este
       Acuerdo, Ia Parte Reclamante sea excusada del cumplimiento de sus obligaciones y del
       cumplimiento de las condiciones con respeoto a dicha transacci6n durante el periodo en
      que el evento de Fuerza Mayor le impida el cumplimiento a dicha Parte. La Parte
       Reclamante empleara los esfuerzos comercialmente razonables para remediar el evento
      de Fuerza Mayor y mitigar sus efectos. La suspensi6n del cumplimiento de las
      obligaciones y las condiciones contractuales debidas a1 evento de Fuerza Mayor no
      tendnin una duraci6n ni alcance mayor a los requcridos por dicho evento de Fuerza
       Mayor. La Parte Reclarnante deben\ notificara tan pronto le sea posible a Ia Parte no
       recl amante en cuanto le sea posible retomar el cumplimiento de sus obligaciones y las
      condiciones bajo este Acuerdo, si esto le es posible. Mientras Ia Parte no reclamante no
      sea asf notificada, no sen\ requerida a cumplir o retomar el cumplirniento de sus
      obligaciones bacia Ia            parte   Reclarnante correspondientes a las obligaciones de Ia Parte
      Reclamante excusadas por el Evento de Fuerza Mayor. Ninguna de las Partes sen\
      excusada de de Ia aplicaci6n del Articufo 1 respecto a cualquier responsabilidad por
      incumplimiento de cualquiera de las obligaciones que debieron ser cumplidas o previstas
      previo al evento de Fuerza Mayor. En el                   caso   de que el Proveedor sea Ia Parte
      Reclamante, el Proveedor emplcara los esfuerzos comercialmente razonables para
      proveer Ia Biomasa sustituta a Gildan rnientras dure el evento de Fuerza Mayor.

      7.2              Terminaclon por Causa de Fuerza Mayor

                             (a)       Cualquiera de las Partes puede dar por tenninado el presente
                                       Acuerdo, sin responsabilidad de Ia otra Parte, notificando dicha
                                       terminaci6n a Ia otra Parte. si un evento de Fuerza Mayor ocurre e
                                       impide a una de las Partes de (i) hacer disponible, por parte
                                                                                                     del
                                   Provccdor, por tomar, por parte de Oildan, toda Ia Biomass. o (ii)
                                   cwnplir sus otras obligacioncs materiales o condiciones bajo el
                                   prcscnte Acuerdo por un pcriodo de al menos scis (6) mescs
                                   consccutivos. Dicha terminacion scni eficaz inmcdiatamente
                                   despu� del primer dla luego de Ia expiracion del pcriodo de scis
                                   (6) mcscs.

                           (b)    No obstante las disposiciones de Ia seccion 7.2 (a), si el evento de
                                   Fuerza Mayor {i) afecta material y adversarnente Ia Planta. y (ii) es
                                  de una naturaleza tal que su suspension pucde scr corregida
                                  mediante Ia reparacion o restauracion de Ia Planta u otras accioncs
                                  por Gildan, Gildan proporcionani al Proveedor tan pronto le sea
                                  posible luego de tal evento de Fuerza Mayor, pcro en ningun caso
                                  luego de seis {6) meses luego del acaccimiento del evento de
                                  Fuerza Mayor, los planes de rcstauracion o reparacion de Ia
                                  Planta. El Provccdor no tendra dcrecho de dar por terminado el
                                  prcscnte Acuerdo.

           7.3     ObligacioDcs


           Ninguna de las Partes sera excusada de Ia aplicacion del Articulo 7 por responsabilidad
          dcrivada del incumplimiento de las obligaciones que debieron ser curnplidas o previstas
          previo a1 Evento de Fucrza Mayor. Para evitar dudas, en el caso de un evento de Fuerza
          Mayor COD respecto a Gildan, el Provccdor podr8 vender toda una porcion de Ia Biomasa
          durante tal evento de Fucrza Mayor.


          8.      OBLIGAQQNESDEL PROVEEDQR

          8.1     ObligacioDcs del Proveedor

        Adem8s de las obligacioncs del Provccdor cstablecidas en los Aniculos 4 y 5, durante el
 Perfodo de Vigcncia, el Provccdor por cste medio conviene, acuerda y se compromete con to
 establecido a continuacion:

                       (a)     Cumplimiento. El Provccdor deberi curnplir con todas sus
                 obligaciones contractualcs de una manera diligente y profesional en consonancia
                 COD las pnicticas profcsionalcs aceptadas para actividades de similar naturaleza y

                 debcr& fabricar, producir y abasteccr Ia Biomasa en pleno cumplimiento de las
                 EspeciticaciOnes, las Normas de Gildan. y cualesquiera otras nonnas
                 profcsionales razonablcs que Gildan pudiera ocasionalmente implementar.

                        (b)     Cumpljmiento de las I.eyes Aplicables. El Proveedor debera
                 cumplir con las Leyes Aplicables que pudieren serle aplicables o que pudieren
                 tener jurisdiccion sobre 61 o sobre el manejo, almacenamiento, transporte y
                 entrega de Ia Biomasa, y el Provccdor dcbcrB obtener todos los permisos
                 licencias. seguros y otras fonnas de documentaci6n requerida por las Ley         �
                 Aplicables a fin de cstar a1 ella en el cumplimiento de tales obligaciones.




sMFSA-Af-0.3
                                                                                                  17
                       �c)      Cumplimjepto   del COdjaode Cooducta. El Provccdor deber&
                cumphr con e! C�c hgo de Conducta, ul como con las normu intemacionalmente
                         .
                reconoctdas relatives
                                      pnicticu y normas del trabejo ocuionalmente vigentcs. El
                Prov�or tambien acuerda y se
                                                 compromete (i) a cumplir en todo momento con
                e! C�hgo de Cooducta de
                      c                     Ia FLA o cOdigos simi!ares; y (ii) a facilitar cualquier
                mo��toreo extcmo iodepeodiente
                                                   y cualquier auditorla interna de Gildan a las
                facthdades usadas para Ia producci6n
                  .                                     , empaque o aprovisionamiento de Ia
                Btomasa Y remediar todos los hallazgos de tal auditorla interna o externa.


                        (d)     Se&uridad en e! Luaar de Trabajo. El Provccdor deber& cump!ir
                con �od� las Leyes Aplicables re!ativas a salud y seguridad en el lugar de trabajo,
                y, astrusmo, debera cumplir con todas las reglas, proccdimientos y po!lticas sobre
                      �
                segundad en e! Iugar de trabajo, en todo momento, cuaodo cstc! presente en las
                Plantas o localidades propiedad de Gildan.

                     (e)      Pnicticas de Emplcq. Con respecto a las pnicticas de emp!eo, el
               Proveedor debeni cump!ir, en todo momento (incluso despues de Ia tenninaci6n
               del presente Acuerdo, por Ia causa que fucre), con las m8s estrictas de (i) las
               disposiciones del COdigo de Conducta rc!ativas a empleo; o (ii) los locales Leyes
               Aplicab!es que rigcn el emp!eo y las relaciones laborales, asl como con Ia
               Declaraci6n Universal de los Dercchos Hwnanos adoptada por las Naciones
               Unidas.

                     (f)      Pricticas Comercialcs. El Proveedor, en todas sus negociaciones
               con uansportistas rcgu!ares. proveedores, funcionarios pUblicos y Gildan, debeni
               apegarse a los m8s altos est8ndarcs de bonestidad, integridad, trato justo y
               conducta etica. El Proveedor se obliga a abstenerse de toda practice comercial
               perjudicial para el negocio o Ia reputaci6n de Gildan o sus rnarcas de f6brica.

                     (g)      Antjcoaupcj6n. El Proveedor y los agentcs y mandatarios del
               Proveedor no har8n, ofrecenin. autorizar8n. prometenin, recibir6n o acccdenin a
              recibir, en violaci6n de las Leyes Aplicables (incluyendo, m8s especlficamente,
              las !eyes aplicables sabre anticorrupci6n), ninguna conlribuci6n, d6diva, soborno,
              descuento, beneficio. paao de influenc:ia, comisi6n ilegal, pago de facilitaci6n u
              otro pago. o cualquier otta cosa de valor a una Penoaa o de una Persona. publica
              0 privada. ya sea directa o indirec:biJnent (i) a fin de obtener un trato favorable

              en el desempeflo del ncgocio tMVo este Acuerdo, (ii) para pagar por el tratamiento
              favorable en el negocio asegurado. (iii) para obtener concesiones especiales u otra
              ventaja indebida. a favor o en rclaci6o con e1 Proveedor. en cumplimiento de las
              obligaciones requeridas por este Acuerdo. o (iv) para obtener o retener de otro
              modo un negocio o una ventaja en Ia rcalizac:i6n de ncgocios para Gilden, o para
              cualquier otra Persona de otra forma. E1 ProYeedor declara y garantiza adem6s (a)
              que estA familiarizado con las disposiciones de Ia Ley de Canada sobrc Ia
              Corrupci6n de .Agentes Oficiales PU blicos Exlranjaos (Ia "Ley CFPO"). Ia Ley
              PUblica 9S-2 1 3 de los Estados Unidos de Ambica, Ia Ley de 1 977 sobrc Pnicticas
              Extranjeras de Corrupc:i6n, y sus modificaciones (Ia "Ley FCP A") y el Acto
              Anti-SobomO del ReiDo Unido de 2010 (Ia "'AJ UKBA•). y (b) que el Proveedor



BMFSA·AF.Ol
                  Y sus agentes en !odo momcnlo observaran y cumpliran con las normas de
                  conducta requeridas por Ia Ley CFPO, Ia Ley FCPA y Ia Ley UKBA. El
                  Proveedor declara y garantiza adem4s que Ia contraprestacion, o cualquier parte
                 de Ia misma, pagada por Gildan (o sus Afiliadas o contratistas, segun sea el caso)
                 al Proveedor en virtud del presente Acuerdo, y Ia contraprestacion, o cualquier
                 parte de Ia misma, pagada por el Proveedor a sus agentes o a terceros, constituyen
                 una contraprestacion estrictamente por servicios legalmente prestados o los bienes
                  vendidos y que no han sido otorgadas, directa o indirectarnente, a traves de esa
                 parte o alguna Persona interesada en dicha parte, para influir, en contravenci6n de
                 Ia Ley CFPO, Ia Ley FCPO o Ia Ley UKBA, o cualquier otra Ley Aplicable,
                 cualquier acto o decision de un funcionario publico o cualquier otra Persona, o
                 inducir a un funcionario publico o cualquier otra Persona a que use su influencia
                 para afectar alglin acto o decision de un gobiemo u otra Persona a fin de ayudar al
                 Proveedor a obtener o conservar un negocio o asegurar una ventaja indebida al
                 actuar en virtud del presente Acuerdo.


                     (h)       �. El Proveedor y sus agentes no podr8n prometer, ofrecer
                ni haccr dadivas, entretenimiento u otras gratificaciones a los empleados o
                representantes de Gildan.

                       (i)      Pnicticas Medioambientales. El Proveedor debeni cumplir con Ia
                Polftica Ambiental. El Proveedor no podni utilizar qufmicos, pesticidas o
                herbicides en cualquier cultivo de donde se extraiga el producto a ser utilizado
                como Ia Biomasa en virtud del presente Acuerdo, sin el consentimiento previo y
                por escrito del Departamento de Medio Ambiente de Gildan.

                     (j)      I..aRqreg  phiJjdadporIa Biornw lasOoeracionesyel Negocio.
               El Proveedor sera el t.inico responsable de sus obligaciones establecidas en virtud
               de su1x:ontratos o cualquier otro contrato con los empleados, agentes, Afiliadas, o
               cualquier proveedor de servicios, y cualesquiera otros actos, acuerdos o
              conwnios efectuados con respecto del negocio o las operaciones del Proveedor.
              Ninguna disposici6n del presente Acuerdo se interpretani como una exigencia a
              que Oildan actUe en virtud de tales acuerdos o docwnentos, o con respccto a
              cualquier obligaci6n del Proveedor relacionada con sus negocios u operaciones.


       9.             CJONF3 GARANTfAsDEL PROVEEDOR
              DECJ.ARAV

       Bl Proveedor declara y garantiza que. a Ia fecba de Ia finna del presente Acuerdo y en
todo momento durante el Periodo de Vigencia:

                    (a)    Cumpt jmfegtocop las E-s£jficacjones. Bl Proveedor garintiza
              que Ia Biomasa que sen\ entregada en virtud del presente Acuerdo cumplira con
              las Especificaciones.

                  (b)   Ccmfungjcondad lasLeyesApJicabJ.es La Biomasa recolectada,
             �rtada y entrepda por el Provcedor         �
                                                    (i) cumplir con IOdas las Leyes
             ApUcables promulgadas por los orgamsmos regulatorios
                                                                      competentes,




                                                                                             19
                incluy ndo, en Ia medida
                      �                  que proceda, cl Ministcrio de Medio Ambientc, cl
                Co�JO NacionaJ de Energfa (CNE), y cl Ministcrio de Trabajo de los Estados
                Umdos de Am�rica; (ii) cumplir con todos los requisitos de cualesquier otras
                lcyes, normas y rcgulacioncs de los Estados Unidos de America y cualquicr otro
                pals que tcnga jurisdicci6n, y sus rcspcctivos gobicmos estatalcs y locales; y (iii)
                cstar sujeto a las garantfas rcgularcs del Provcedor con rcspccto al suministro de
                Ia Biomasa, ademas de las garantias establccidas en estc Acuerdo.

                     (c)     Constituci6n y Autorizaci6n. El Provcedor es una sociedad
                comcrcial constituida, organizada y cxistcntc bajo las lcyes de Honduras, y tiene
               personaJidad jurfdica propia para posecr y opcrar sus bienes, conducir sus
               ncgocios, suscribir cl prcscnte Acucrdo y cumplir con las obligac::iones puestas a
               su cargo en vinud del presentc Acucrdo. La fmna, formalizaci6o y cumplimiento
               del preseote Acucrdo por parte del Proveedor han sido debidarncnte autori:zada a
               tra� de todos los actos corporativas ncccsarios.

                     {d)     FirmayFormalizaci6n. El Acucrdo ha sido debidarnente tinnado Y
               formalizado, y constituyc una obligaci6n legal, valida y compromisoria del
               Provcedor, cjccutablc co su contra de conformidad con sus tCnnioos.

                    (c)      .I..W&i2J. No existeD acciones, demaodas ni procesos pendientes ni
              potcnciales en contra del Provcedor, o de sus bienes, por ante cualquicr tribunal o
              Autoridad Gubemamcotal que, si ser decididos en contra del Provcedor, tendrfan
               un Efccto Material Adverso en las transaccioncs contempladas en el presentc
              Acuerdo.

                    (f)     Cump!jmimto de las I.ms Ap!icablg. La suscripci6n y
              formalizaci6n del presentc Acucrdo, Ia conswnaci6n de las transacciones
              contempladas m cl mismo, y Ia satisfacci6n y el cumplimimto por cl Proveedor
              con las disposicioncs del prescnte Acuerdo no mtrar6n m conflicto con o podnin
              constituir una violaci6n o inc:um plimiento de una Ley Aplicable actualmentc en
              vigor que pucda ser aplicada a1 Proveedor, a los docwnentos de iocorporaci6n del
              Provcedor, o de cualquier csc:ritura de fideicomiso, contrato de garantfa prendaria
              o hipotccaria. contrato de   pratamo u   0tr11 evidcncia de deuda o cualquicr otro
             contrato o instrumento del eual el Proveedor   sea   parte o   por medio del cual haya
             comprometido sus bieoes.

                    (g)      LjccnciasNecearip. E1 Proveedor ba obtcnido todas las liceocias,
             permisos, ccrtificados y autorizaciones oecesariu para cumplir con sus
             obligac::ioncs contractualcs y conducir su negocio coo Gildan, incluyendo, sin
             limitaci6n, los rd8cionados con inceodio, Ia acguridad y salud publica, y Ia
             importaci6n de bienes (ralcs como certificados de material peligroso y
             fumigaci6n) y d Proveedor cumple c:at.lmeatc, y segun cumpliendo, coo todas
             las rcferidas liceociu, permilos, cenificados y autorizaciones, asf como con todas
             las Lcycs Aplic:ables.




OMFSA-1\F�
                           �h)   Rccursos fjnancjeros. El Proveedor dispone de suficientes recursos
                  financteros y empresariales y Ia capacidad para satisfacer sus obligaciones en
                    .
                  Vtrtud del presente Acuerdo.


                       (i)     Propiedad lotelectual. No existe ninguna demanda pendiente que
                  haya sido formulada por una Persona impugnando o cuestionando el uso del
                  Proveedor de alguna propiedad intelectual o Ia validez o efectividad de Ia
                  propiedad intelectual del Proveedor, y el Proveedor tampoco conoce ninguna base
                  v8lida para cualquier reclamo. a menos que dicha demanda no pudiera
                 razonablemente esperarse que tenga un Efecto Material Adverso. El uso de Ia
                 propiedad intelectual por parte del Proveedor, y Ia conducci6n de Ia actividad
                 comercial del Proveedor, tal como son conducidos actualmente, no infringen ni de
                 otro modo violan los derechos de ninguna Persona, a menos que dicha infracci6n
                 no pudiera razonablemente esperarse que tenga un Efecto Material Adverso Y no
                 existen demandas pendientes o, segUo conocimiento del Proveedor, que pudieran
                 tener tal efecto.


       10.       INCVMPIJMIENTO Y TERMINACION

       I 0.1     Cuos de IDcumplimieato de Gildaa

      Cualquiera de los siguientes casos o ci.rcunstancias que se suscitasen constituiran un
"Caso de lncumplimieato" de Gildan:

                       (a)    Gildan no realiza un pago, salvo en el caso de los montos
                relacionados con cualquier Factura disputada por Gildan, cuando debiese
                efectuarSC segUo las disposiciones del presente Acuerdo (libre de danos y
                peljuicios pendientes y cualesquiera otros derechos de compensaci6n que Gildan
                pudiera tener de conformidad con el presente Acuerdo), y tal incumplimiento de
                realizar un pago no es corregido en un plazo de treinta (30) dfas despues de
                notificaci6n por escrito del Proveedor;

                      (b)     Gildan no cumple con alguna otra obligaci6n de las previstas en el
                presente Acuerdo, lo que producirfa un Efecto Material Adverso sobre el
               Proveedor, que no sea cl incumplimiento de Gildan con una obligaci6n de las
               establecidas en el presente Acuerdo para Ia cua1 un recurso especffico ha sido
               acordado, y dicho incumplimiento no es corregido en un plazo de treinta {30) dfas
               despu6s de Ia notificaci6n por escrito del Proveedor;

                     (c)         Alguna declarac6
                                                i n o garantfa fonnulada por Gildan en el presente
               Ac:uerdo se comprueba que ha sido &lsa o engaftosa en algUo respecto material al
               m�ento de ser f�ulada o deja de ser cierta durante el Perfodo de Vigencia
                                                                                               si
               al dejar de ser1o pudiera  ���                      que tenga un impacto material
               adverso sobre el Proveedor Y dicho mcumplimiento no es corregid
                                                                                   o en un plazo
               de treinta {30) dfas despua de notificaci6n por escrito del Proveedor;




                                                                                              21
                        (d)    Conducts dolosa o fraude real de Oildan en relacion con este
                Acuerdo;


                     (e)      Gildan interpone una peticion de insolvencia o quiebra voluntaria o
                de reorganizacion o arreglo de conformidad con las Leyes Aplicables o de
                contormidad con alguna ley de una Autoridad Gubemamental relativa a
                insolvencia, o Gildan aprovecha voluntariamente dicha ley mediante respuesta o
                por otros medios;


                     (t)     Un caso de quiebra o cualquier proceso fundamentado en otra ley
               sobre insolvencia es interpuesto en contra de Gildan en calidad de deudora, Y que
               podria impactar materialmente Ia capacidad de Gildan para cumplir con sus
               obligaciones contractuales, a menos que dicho     caso fuese desestimado o

               suspendido dentro de los ciento ochenta ( 1 80) dfas despues de Ia fecha de
               interpuesto dicho proceso.

                I 0.2    Casos de lncumplimiento del Proveedor


        Se considera un "Caso de lncumplimiento" del Proveedor Ia aparicion de cualquiera de
los siguientes eventos o circunstancias que se citan a continuacion:

                        {a)    El Proveedor no mantiene   una   cantidad del lnventario de: Reserva
               seg6n to establecido en Ia Seccion 4.2 y no reestablece dicho lnventario de
               Reserva dentro de veintiocho (28} dfas seg(m se contempla en Ia Seccion 4.4.

                        (b)    El Proveedor no entrega Ia Biomasa por un perfodo total de treinta
               (30) dlas 0 mas durante cualquier Afto Contractual (quedando entendido que
               dichos treinta (30) dfas no tienen que ser consecutivos) o por un periodo de
               quince (15) dias consecutivos seg6n to establecido en Ia Seccion 4.6(b).

                     (c)     El Proveedor no entrega Biomasa que cumpla las Especificaciones
               por un periodo total de treinta (30} dfas o mas durante cualquier Afto Contractual
               (quedando entendido que dichas treinta (30) dfas no tienen que ser consecutivos)
               0   por un periodo de quince (15) dfas consecutivos seg(m lo establecido en Ia
               Seccion 5.6.

                        (d)    El Proveedor no realiza un pago cuando debiese efectuarse seg(m
               las disposiciones del presente Acuerdo (neto de dailos y peljuicios pendientes y
               cualesquier otros derechos de compensaci6n que el Proveedor pudiera tener de
               conformidad con el presente Acuerdo), y tal incumplimiento no es corregido e n
               un plazo de treinta (30) dfas despues de notificaci6n por cscrito de Gildan;

                     (e)      Alguna decl..-aci6n o garantfa formulada por el Proveedor en el
               presente Acuerdo se comprueba que ha sido falsa o engaftosa en alg(m respecto
               material al momento de ser formulada o deja de ser cierta durante el Perfodo de
               Vigencia si al dejar de serlo pudiera razonablemente esperarse que tenga un
               impacto material adverso sobre Oildan y dicho incumplimiento no es corregido en
               un plazo de treinta (30) dfas despues de notificaci6n por cscrito de Gildan·
                                                                                          '




UMFSA·AF..OJ
                   (f)         Los resultados de In Segunda Auditorla. scgun lo establecido en el
            Articulo     12   indican que el Provcedor no cumple cabalmcnte los Esuindares
            Auditorias.

                 (g)      El Proveedor no provee, entrega o mantiene cobenura de seguro
            como se establcce en Ia Sccci6n 14.1.

                  (h)      El Proveedor cede cl prcsenle Acuerdo o cualquiera de �us
                                                                                    .
           dercchos establecidos en vinud del mismo (excepto como pudiere estar perm111do
           seg(Jn lo estipulado en Ia Sccci6n 14.2):

                  (i)     El Proveedor no cumple con alguna otra obligaci6n de las previstas
           en el prcsente Acuerdo, lo que produciria un Efecto Material Adverso sobre
           Gildan, que no sea el incumplimiento de Gildan con una obligaci6n de las
           establccidas en el presente Acuerdo para Ia cual un recurso especlfico ha sido
           acordado, y dicho incumplimiento no es corregido en un plazo de treinta (30) dlas
           despues de notificaci6n por escrito de Gildan;

                 (j)          Por conducta dolosa o fraude real del Proveedor en relaci6n con
           este Acuerdo;

                 (k)     El Proveedor interpone una petici6n de insolvencia o quiebra
          voluntaria o de reorganizaci6n o arreglo de conformidad con las lc)es de
          Honduras rclativas a quiebra o de conformidad con alguna ley de una Autoridad
          Gubemamental relativa a insolvencia, o el Proveedor aprovecha voluntariamente
          dicha ley mediante respuesta o por otros medios; o

                0)      Un caso de quiebra o cualquier proceso fundamentado en otra ley
          sobre insolvencia es interpuesto en contra del Proveedor en calidad de deudor, y
          que podria impactar materialmente Ia capacidad del Proveedor para cumplir con
         sus obligaciones contractuales, a menos que dicho          caso   fuese desestimado o
         suspeodido dentro de los ciento ocheota         (180)   dlas despues de Ia fecha d e
         interpuesto dicho proceso.

I 0.3    TermiaaciOa por ua Caso de lac:umplimieato


               (a)      Si se produce un Caso de lncumplimiento Ia Parte que no csta en
        falta temh'li derecho, en cualquier memento, rescindir este Acuerdo mediante
        notificaci6n por escrito a Ia Pane que ha n      i cumplido. La fecha de dicha
        notificaci6n escrita se considerara Ia fecha efectiva de rescisi6n de este Acuerdo
        (Ia "Feeba de TermiaaciOa Aaticlpada").

                 (b)      No obstante cualquier disposici6n en contrario en esta Secci6n
         I 0.3, Ia Parte que no est4 en falta no temh'li el derecho a rescindir este Acuerdo
                                                                                               si
        ha ocurrido un        �    de �ump    �    �ento y Ia Parte que ha incumplido
                                                                                              ha
        coi?enzado a corr�gu el m�umplimtento con mejores esfuerzo
                                                                                  s dentro del
        penodo de cura ap�cable, � dicho Caso de lncumplimiento
                                                                          puede ser corregido
        por Ia Parte que ha mcumphdo dentro de un plazo razonable.
                                                                           En tal situacion, las




                                                                                             23
                         Part�. &eordlrin mutualmente un perfodo ldicional rmmable dUI'IIJte el cuaJ es
                         prev1s1ble que el Caso de lncwnplimicnto -' de hec:ho curado por Ia Parte que
                        ha incumplido y que busc:ar6 dicha CUI1I de rnmera dilipnte (el ..Piao de Can
                         Prolonpdo''). Sl el Cuo de lncwnpllmiento ao 10 ha curedo denlro del Plazo de
                        Cura Prolongado, Ia Parte que no estj en falta pocH re.cindir Clle Acuerdo
                        inrncdiatamcnte scgUn lo establecido en Ia Scc:c:i6n 10.3{a).

              I 0.4     Pap por Tenalaad6a

           Si Gilden lcrmina cste Acuerdo en virlud del praente ArlfcuJo 10, edemas de
   cualcsquicra otros recursos que uiSII:D a Gildan en virtud del presenle Acuerdo o bajo las Leyes
   Aplicablcs, cl Provccdor pepnl Oildan dallas. en Ia sola diJcrcci6n de Gildan (cl ..Pqo por
   Termiaad6n"). E1 Pago por Tcnninaci6n sera un monto igual a Ia difcrenc:ia positive entre (i) el
   COSio real de Gilden de adquisici6n de Biomasa de Tcn:eros rcqucrido por cl fimcionamiento de
   Ia Planta. inchJSO cl prccio de dicba Biomasa de Tcrccros y cosros asociados de lnlllSpOI18iC 6n Y
  olros COSios opcracionales relacionados a1 suminislro de dicha Biomasa de Tcrceros desdc Ia
   Fccha de Tcnninaci6n Anticipeda bas Ia fccba c:uando OiJdao empieza a recibir Biomasa o
  Biomasa Sustituta en virtud de un relaci6n de suministro de hqo plazo comcn:ialmcnte
  razonable con un provecdor tcn:ero (el ..Periodo de DaJe.j, y (ii) un monto ipal al Prccio del
  Con1ra1o (el cual para cste fin sera el promedio del Prccio del Contrato pagado por cada
  cmbarquc de Biomasa entrcgado durante los cuatro (4) meses anlcriOI'CS o, si menos de cualrO (4)
  mcscs han lnnscurrido desdc Ia Fec:ha de Efcctividad, cl promedio del Prccio del Contrato
  pagado dcsde Ia Fccha de Efcctividad). multiplicado por Ia cantidad de Ia Obligaci6n de Entrcga
  que hubicra sido rcqucrido scr suminislnlda a GiJdlo durante cl Pcrfodo de Daftos si el prcscnle
  Acucrdo no hubicra sido lcnninado.

          1 O.S       DeberiDerecho de MJtipr

         Cada una de las Partes acucrda que ticne el dcbcr de mitigar dallos, y que debeni bac::er
 csfucrzos comcrcialrncntc razonables para minimi7JII' cualquier ddo en el que pudicra incurrir a
 consecuencia del cumplimiento o incumplimiento de Ia otra Parte con el prcsenle Acuerdo
 (incluyendo el aprovisionamicnto o Ia compra de Biomasa Susdtula); enteadieadose que en
 ningim caso Ia Parte que mitiga csC1ri obligada a pegar Ia Parte que incumple ningUn monto
 relacionado con dicha mitigaci6n.

         I 0.6        Efeeto de Ia TenniudH de elfe Acaenlo.

         La tenninaci6n      del preseniC   Acuenlo no aimiri niDguaa de las Partes de cualquier
obligaci6n o rapo�ISibl1idad incumplicla por Ia referida '-le a partir de Ia Fccha de Terminaci6n
 Anlicipada, incluyendo cualesquier dallos incunidos por cualquicra Parte como consccueocia de
cualquier inc:umplimiento o Ca1o de lr.cmuplimicnto blgo e1 )RSellte Acucnlo aates de Ia Fccba
de Tenninaci6n Anlicipeda. Las disposiciones del presente Acuerdo continuamn vigeotes
solamente en Ia mcdida que fbese neceario (i) para realizar los !Vustes y faclunciones finales
conespoadientcs al perfodo antaior a Ia racisi6n c:oa respecto a Ia Biomasa pucsto a disposici6n
antes de Ia Fccha de Terminaci6a Aaticipeda; y (ii) el JIII&O de cualquier dinero acfeudado a una
de las Partes en virtud del prellllde Acuenlo; ClllleadiaJdole sin embarp. que Ia rescisi6n 110




BMFSA·AF-Gl
  �ectart  ni excUS81'8 el cumpl.imiento
                                          de las Partes con cualquier disposici6n del presente
    cuerdo que por sus ICnninos debe
                                     prolongarse m8s alia de tal tenninaci6n.

          11.     INDEMNJZACION
                        (a)     El Proveedor y Gildan (cada uno, una "Parte lndemaizante")
                  deberan defender, indemnizar, y mantener a Ia otra Parte y sus Atiliadas,
                 directores, ejecutivos, empleado$ y agentes (colectivamente Ia ··Parte
                  lademalzada") prolegidos contra todo tipo de reclamaciones, demandas,
                 padidas. responsabilidades y gutos, incluyendo razonables honorarios legales,
                 por lesiones penonales, muerte o dallos a inmuebles y bienes tangibles
                 relacionados con Ia Parte lndemni:mda o algUJI tercero (colectivamente,
                 "P&dldu") CUIDCio derivuen, resu1tasen, o fueren causados por Ia negligencia o
                 dolo de Ia Parte IDdemnizante, sus Afiliadu, directores. ejecutivos, empleados o
                 agentes, siempre que Ia reauucia a daftos derivados segUJI lo establecido en Ia
                 Secci6n 14.19 no se aplicare con respecto a las reclamaciones efectuadas por
                 terceros.

                       (b)     No obstante cualquier disposici6n eo contrario en esta Secei6n I I
                 niDguna de     las
                                 Partes teodri derecbo a ser indemnizada en virtud del presente
                 Acuerdo por sus Nnlidu c:uando las mismas fueren causadas por su propia
                 oegligeocia o dolo. o por Ia negligencia o dolo de sus Afiliados, directores,
                 ejecutivos, empleados 0 ageotes.
                       (c)   Las obligaciones de indemnizaci6n y los derechos de las Partes
                 establecidos este Articulo 1 I continuadn eo vigor despues de Ia terminaci6n
                                eo

                de este Acuado por [des (l)] aflos despub de Ia fecha efectiva de Ia terminaci6n
                de este Acuado.


        12.     YD
                A IIO         O
                    JUASIJNSPIC CI NIS
        En cualquier momeoto duranle el borario normal del Proveedor, Gildan y/o su(s)
representante(s) teodrin el derecbo de inspeccionar las inslalaciones y los vehiculos en los cuales
se recolecla y banspcli1B Ia Biomasl. para revislr si el Provccdor cumple constantemente con los
tinDinos de este Ac:ueldo. iDcluyendo. sin limi1aci6n, el cumplimiento del PoUtica Ambiental, el
 C6digo de Conducta. y el C6cJi&o de CcJadncta do Ia FLA (las "Nonus de Allditorfa"). Ademas
 de lo anterior, uaa (I) wz al lllo, eo c:ualquier D10111e111D dlndl: el bonrio normal del Proveedor,
 OildaD y/o su(s) •   • ••    •nte(s) ..U.U 11M auditGda de calidad para confirmar el
cump1imientO del Prowedor do las Nocmas de Auditoria (Ia ..AIIditorfa Aaaal"). Todos los
bonorarios y gastos inculridol por Oildaa eo relaci6ll con Ia Auditorfa Anual correran a cargo de
OiJdaD. En el caso de que los resultados de Ia Auditorfa Anual indiquen que el Proveedor no
cumpla con las Normas de AudiiOrfa. e1 Pnweedar tr:Ddri nowata (90) elias de tomar medidas
correctivas necesariM y c:ump6r con las NoaDII de Al'ditorfa. Despua de dic:has noventa (90)
dfas, OildaD y/o sus 1 ep w•   •• reali2al*a uaa IC&1JDIIa lllditorfa de calidad para Yerificar Ia
implcmeataci6n de    c:ual�       meclid8s correcliws. Y pua coafinDar el cumplimiento del
Proveedor de las N011D8S .Auditorfa (Ia "'Stpwia AadhDrfa"). Todos los bonorarios y gastos



                                                                                                 25
    incurridos por Gild                                                                .   ' .    '
                        an en
             .                  reI ac1'6n con Ia Segunda Audilorfa. incluyendo' sm IlmltacJ6n,
    cuaIesqu1er honoraria                             .
                               d
                         s paga os a una firma audlloro extema, correran a cargo del Proveedor. En
   e1 caso de que los resultados
                                   de Ia Segundo Auditorfa indiquen que el Proveedor no cumpla
   cabalmente co las Nonnas
                  �                Auditorfas, esto constituin1 un Caso de lncumplimiento del
   Pro� �   or segun lo establecido en Ia Secci6n
                                                        10.2(1) y Oildan podn1, a su sola discreci6n,
   �scmd �r este Acuerdo. El Proveedor deben1 cooperar plenamente con todas dichas auditorfas Y
   ms�c�ones, Y. dani Gildan y su(s)
                                            representante(s) pleno y fibre acceso para perrnitir Ia
   reahzac16n de d1chas auditorfas e inspec
                                             ic ones.


          13.      CONFIDENCJAbiDAD

          13.1     Informacion Confideneial

          Para los fines del presente Acuerdo, el t�nnino "laformadoa Conlideadal" se refiere a
  toda inlonnacion relacionada con cualquicra de las Partes y dada a conocer por esa Parte (Ia
  "Parte Reveladora") a Ia otra (Ia "Parte Reeeptora"), sea verbalmente o por escrito, y hubiese
  sido o no designada como informacion confidcncial, incluyendo, sin Jimitaci6n, informacion
   financiera, estrat�gica, comercial o de fabricaci6n; pianos, espccificaciones u otra informacion
  t«nica relacionada con Ia maquinaria o cquipos y las distribuciones de Ia Planta; informacion
  sobre precios; costos, planes comercialcs y de mercadeo; informacion relacionada con el
  suministro de Biomasa, cstimados de suministros de Biomasa, origcn del suministro de Biomasa,
  u otros tipos de suministros de combustible usados por dicha Parte, nccesidades y preferencias,
  servicios, corredores o Proveedores, clientes, potenciales clientes, personal, capacitaci6n, y
  politicas; los m�odos de produccion, procesos, procedimiento, ticnicas, investigaciones,
  conocimientos t«nicos, rcquisitos, o resultados o proyectos de desarrollo; secretos de comercio,
  software de computadora (sea en formato de c6digo fuente o c6digo objeto), diseflos de
  documcntaci6n. dibujos. y manuales; Ia existencia y los t�rminos de acuerdos confidcnciales; y
  diagramaciones, procesos y/o propicdad intelectual, junto con todos los an!lisis, compilaciones,
 proyecciooes, inforroes, estudios, an8.1isis de mercado y documentos                    similares,
 independientemente que dicba Informacion Confidcncial sea preparada para o por cualquicra de
 las Panes (incluyendo Informacion Confidencial prcparada por cualquiera de las Partes para Ia
otra Pane o sus contratistas) o por los respectivos directores, ejccutivos. empleados, asesores
legales o financieros, contables y otros agentes y representantes de cada una de las Partes. Para
los tines de este Articulo 13, "Parte Reveladora" y "Parte Receptors" tambien se referiran a las
Afiliadas de dicbas Partes. Las Partes adem4s acuerdan y es su intcnci6n que Ia Informacion
Confidencial incluya toda informacion y lodos los documentos que caigan dentro de Ia definicion
de estc Anfculo 13, incluso si Ia informacion y los documentos hubiesen sido suministrados
antes de Ia fecha del presente Acuerdo, siendo Ia intencion de las Partes que tales informacion y
documentos previamente dados a conocer est� protegidos y DO sean usados ni dados a conocer
en violacion del presente Acucrdo.

       13.2      Exc:lusioaa

       No obstante lo anterior, para fines del presente Acuerdo,    DO   constituini lnfonnaci6n
Confidencial:
              (a) .    infonnaci6n que est� o llcgase a estar disponible para el publico en
       &_eneral, �1 no es como
                                resultado de que Ia Parte Receptors Ia diese a conocer,
                     _
       d1recta o md1re ctamente, en violaci6n del presente Acuerdo;


              (b)     infonnaci6n ya conocida por Ia Pane Receptom y que no esta de
       o tro modo sujeta a obligaciones de confidencialidad para con Ia Pane Reveladora,
        _
       Slempre que Ia Pane Receptom pueda demostrar con pruebas convincentcs Y
       � ocumen� que Ia Parte Receptora conocla y habla obtenido licitamente dicha
       m
       fonnac16n antes del momento en que Ia hubiese dado a conocer;


             (c)     infonnaci6n que sea independientemente desarrollada por al Pane
       Receptora sin utilizar Infonnaci6n Confidencial y sin violar ninguna de las
       obligaciones establecidas en virtud del presente Acuerdo; o

             (d)      informaci6n que sea Jlcitamente recibida por Ia Parte Receptora
       libre de restricciones de una fuente, que no sean Ia Parte Reveladora o sus
       representantes, con derecho legal a suministrar dicha informaci6n.

13.3   Convenios

La Parte Receptora:

             (a)      debera ma ntener Ia confidencialidad y no podra divulgar,
       transmitir ni de otro modo dar a conocer, y tampoco hacer o permitir que sea
       divulgada, transmitida o de otro modo dada a conocer a terceros en manem
       alguna, ninguna lnformaci6n Confidencial sin previo consentimiento por cscrito
       de Ia Parte Reveladora;

             (b)     no podnl usar en manem alguna Ia lnformaci6n Confideocial,
       excepto como fuere necesario y apropiado en el curso de cumplir con sus
       obligaciones para con Ia Parte Reveladora con relaci6n al presente Acuerdo:

              (c)     debeni mantener un control estricto sabre Ia lnfom1aci6n
       Confidencial y limitar estrictamente que se dada a conocer solamente a sus
       empleados o agentes (i) que necesiten dicba Infonnaci6n Confidencial para los
       fines del presente Acuerdo, y (ii) que bayan sido informados de las convenciones
       de confidencialidad contenidas en e) presente Acuerdo y a quienes se les haya
       dado especificamente instrucciones de cumplir con sus terminos. La Parte
       Receptora sera legalmente responsable de cualquier wvelaci6n 0 uso que hiciese
       indebidamente alguno de sus empleados o agentes a quienes dicha lnformaci6n
       Confidencial fuese dada a conocer; y

             (d)      deber8 realizar esfuerzos comercialmente razonables y prudentes
       para proteger Ia Informaci6n de revelaci6n y uso prohibidos en virtud del presente
       Acuerdo y de robo o pCrdida, incluyendo, sin que Ia enumemci6n sea limitativa,
       restringir el fotocopiado, almacenamiento electr6nico y otra reproducci6n de Ia
       Informaci6n Confidencial a lo que fuese necesario para suministrar copias a los
       referidos empleados o agentes de Ia Parte Receptora. La Parte Receptora debera



                                                                                      27
                        notificar ""        . 1o a 1
                                  ,�. Jomed•a        a Parte Reveladora y cooperar con Ia Parte Reveladora
                        �an pro�to Ia Parte
                                             Receptora se enterase que alguna Informacion Confidencial se
                         a perd1do o ha sido com
                                                   prometida.

               13.4    Propicdad de Ia Parte Revelad
                                                    ora
           a Informacion Confidencial
        1 L                                   intercambiada seguira siendo propiedad de Ia Parte
  Reve adora y, a solicitud
                               verbal o por escrito, Ia Parte Receptora debera devolver a Ia Parte
  �evel�dora toda Ia Informac
                                  ion Confidencial recibida en forma tangible y debera destruir
  mmed•a�ente todas las nolas,
         .                              resumenes, papeles de trabajo, documentos almacenados
  electron�carnente u otros documentos
                                          preparados a partir de Ia Informacion Confidencial. Dicha
                      _
  destrucc1on, a sohc1tud
                    .     , debera ser certificada por escrito por un ejecurivo de Ia Parte Receptora.

           13.5        Dai\o   I rreparable

     .    La P�e Receptora reconoce y acuerda (i) que Ia Parte Reveladora seria irreparablemente
        .
  pe1Jud•cada s1 Ia Parte Receptora o sus empleados o agentes violasen el presente Acuerdo; (ii)
  que una compensaci6n monetaria no seria suficiente por violaci6n, violaci6n anticipada o
  arnenaza de violacion del presente Acuerdo por parte de Ia Parte Receptora o cualquiera de sus
  empleados o agentes; y (iii) que, ademas de cualesquiera otros derechos y recurso:; que le asisten
 en derccho o equidad, Ia Parte Reveladora tendra derecho a demandar ejecucion de contrato y a
 medidas cautelares preliminares y permanentes como recursos en caso de violaci6n, violaci6n
 anticipada o arnenaza de violacion del presente Acuerdo por parte de La Parte Receptora o
 cualquiera de sus empleados o agentes, en Ia mayor medida en que Jo permitan las Leyes
 Aplicables. Nada de lo aqui contenido podra interpretarse como que limita o prohlbe a Ia Parte
 Reveladora perseguir cualesquiera otros recursos legales o equitativos que pudieran asistirle en
 caso de tal violaci6n, real, anticipada o potencial, incluyendo, sin que Ia enumeraci6n sea
 limitativa, los derechos y recursos de Ia Parte Reveladora, si los hay, establecidos en las !eyes
 aplicables sobre secretos de comercio, marcas de fabrica, patentes y derechos de autor.

          13.6        Limitacion de   Responsabilidad

         La Parte Reveladora no tendra ninguna responsabilidad para con Ia Parte Receptors ni
 ninguno de sus empleados o agentes derivada de Ia entrega o el uso de Ia Informacion
 Confidencial por parte de Ia Parte Receptora o cualquiera de sus empleados o agentes, excepto en
 los casos expresamente establecidos en este Acuerdo.

         13.7         Divulgacion Obligatoria

         Si a Ia Parte Receptora le fuese solicitado u ordeoado (por deposicion, interrogatorio,
solicitud de informacion o documentos, citacioo, demanda o proceso similar, o por ordeo de una
corte o tribunal de jurisdicci6n competcnte, un organismo gubemamental o para cumplir con las
!eyes de valores aplicables o con los requerimientos de las bolsas de valores) que revele alguna
Informacion Confidencial que le hubiese sido dada a conocer, Ia Parte Receptora debeni
notificarlo de inmediato por escrito a Ia Parte Reveladora de manera que Ia Parte Reveladora
(con Ia cooperaci6n de Ia Parte Receptora, si asf le fuese solicitado por y a expensas de Ia Parte
Reveladora) pueda solicitar una orden de proteccion o interponer otro recurso adecuado . En caso
que tal orden de protecci6n u otro recurso adecuado no fueseo concedidos, o si Ia Parte



BMFSA·AI'.Ol
     :eveladora elige renunciar a Ia ejecuci6n de tmninos del prescntc Acuerdo, Ia Parte
                                                      los
     1 �ora acuerda q�e swninistranl solamentc Ia parte de Ia           Conlidencial que
                                                                      lnfonnaci6n
      eg   cote fucra                                                              r una
                       obhgatorio swninistrar y que hari csfuenos razonablcs por obtenc
    garantfa de que se dani un lrato conlidcncial a dicha lnfonnaci6n Conlidencial. En todo caso, Ia
    Pane Receptora seni legalmente responsable de cualquicr rcvelaci6n o uso indebidos de Ia
    lnformaci6n Confidcncial.


            13.8     Superviveacia

        . . Las �bligaciones de Ia Pane Receptora en lo que rcspecla a toda infonnaci6n para Ia que
    continue aphcando Ia definici6n de lnformaci6n Confidencial sobrcvivinin indefinidamente Y en
   todo el mundo; entcndiendose, sin embargo, que si las rcstricciones de este Articulo 1 3 cuando
   se aplicarcn indefinidamente a una lnformaci6n Confidencial en especlfico estarlan en violaci6n
   de Leyes Aplicables o harlan el prcsente Acuerdo inejecutable, entonces en lo que respecta a esa
   lnfonnaci6n Confidcncial solamente, las obligaciones de Ia Parte Receptora establecidas en este
   Anfculo 1 3 expiranin tres (3) aftos despues de Ia terminaci6n del prcsente Acuerdo.


           14.      CLAUSYLASMI$CELANEAS

           14. I    P61iza de Segaro

          El Provecdor debeni presentar a Gildan los certificados de seguros que certifiquen que el
  Proveedor manliene una p61iza de seguro de rcsponsabilidad civil general, incluycndo cobertura
  productos y operaciones completadas, y que cobra sus actividades dirccta o indirectamente
  rclacionadas con el cumplimiento del presente Acuerdo. Tales p61izas debenin cubrir al
  Proveedor por un monto minima, a ser acordado entre las partes dentro de un periodo de noventa
 dfas siguientes a Ia firma del presente contrato, por incidente contra demandas de terceros por
 lesiones corporales. incluyendo muerte y daftos a Ia propiedad. Gildan deberB ser agrcgada como
 asegurado adicional nombrado en Ia p61iza de seguro de rcsponsabilidad civil del Proveedor.

          14.2     Cesi6n
          Con excepci6n de lo que se estipu la a conlinuaci6n, el prcsente Acuerdo no podni ser
 cedido  ni transferido por el Proveedor sin prcvio consentimiento exprcso y por escrito de Gildan.
  El Proveedor acuerda que Gildan podr4 librcmente ceder el prcsente Acuerdo o delegar sus
 derechos y privilegios, o el cumplirniento, los debercs u obligaciones, a sus Afiliadas, sin
 notificaci6n ni prcvio consentimiento del Proveedor. Una cesi6n del prcsente Acuerdo, efectuada
 segUn lo permitido en el mismo, tendr6 fuerza legal y redundani en beneficio de los
 c:orrespondientes causahabientes y cesionarios. Toda tentativa de ceder el presente Acuerdo o
 delegar o subcontratar el cumplimiento, los deberes u obligaciooes aquf estipulados sin
autorizaci6n segUn lo rcquerido en virtud del presente Acuerdo, no tendni efecto legal y se
considerani nula y carcnte de validez. Para los praeates fines, el tennino "cesi6n", aderruis de Ia
tranSferencia del presente Acuerdo o de los derechos u obligaciones establecidos en virtud del
rnismo, sea de manera voluntaria, involuntaria, por operaci6n de Ia ley o por otros rnC(Iios, se
considerani que incluye:

                      (a)     Ia Uquidaci6n o disoluci6n del Proveedor, y



                                                                                               29
                                                                                              en o
                       (b)    Ia fusi6n, consolidaci6n o reorganizac:i6n de los proveedores
                 con otra compallla u otra cntidad, como resultldo de Ia cual el Proveedor no es Ia
                 empresa sobreviviente o resultante.

         14.3   Subcoatntacl6a

                                                                                       tas, sus
       El Proveedor ser4 responsable de los actos o incumplimientos de los subcontratls
                                                                     del Proveedor,  Y  debe.-4
agentes o e�pleados. tal como si fuesen los actos o incwnplimientos
   .
nouficar a G1ldan, con no menos de cinco (5) dlas de anticipaci6a:

                                                                        ta, con indicaci6n
                       (a)     Ia intenci6n de nombrar a un subcontratis
                detallada que deber4 incluir su experiencia; y

                                                                         subcontratista.
                       (b)      el inicio previsto de los trabajos del

                                                                 Acuerdo, el Proveedor deber8
No obstante cualquier disposici6n en contrario en el presente                         Acuerdo.
                                                           y condiciones del presente
garantizar que cada subcontratista cumpla con los tCrmiDos

        14.4    Nodficacioaes
                                                                                            el presente
                                                         nes a dane o bacerse bajo
        Todas las notificaciones u otras comunicacio                              como      eficaces al
                                        estar4n por escrito   y  se  considenrin
Acuenlo por cualquiera de las Partes                                                 j  erfa  expresa o
                                       cnviados a traves de un scrvicio de     meDI  IB
entregarse personalmente, cuando sean                                     indicadas a continuaci6n:
                                         por escrita, en las direc:ciones
a traves de fax seguidas de confirmaci6n

        Para Gildan:                                                       R.L.
                                       Gilclan Honduru Ploperties. S. de
                                                                                 ierfa
                                       Attn: Carlos Dunn - Vico-Presideate. lngcn
                                                         Zip Sin Mip  el VI
                                       Parque Industrial
                                       I S.S Km autopisla bacia Puerto Cort6s
                                       Rio Nence. CholorM. Honduras. C.A.


       Con copia a:
                                       Legal Departmcat
                                       Oildln Ac:dvewelr Inc.
                                       600 de MaisonneUVe Boulevlld West
                                       MoRrill. Qu6ec H3A 3J2, CanadA
                                       FKSimile No.: (S14) 734-1379




       Para el Proveedor.              Aptforellal Fuenllll. S. do R.L
                                       Attn: Qeovanny FueR* - Oerenlll General

                                       Choloma. ear. Honduns
                                       Facsim ile No.:
          14.5     laniltenda de nlaelcia de Aaeae
                                                  la o Aaoelael6a

          Las Panes acuerdan que el presente Acuerdo no crea una relaci6n liduciaria o luboral
  entre elias, que Gildan y el Proveedor son y serin independientes, y que nada en el presente
  Ac�erdo lien� Ia intenci6n de hacer de una de las Panes un agente general o especial, c �presa
  coruun� �10, o emplcado de Ia otra con ningim prop6sito. Todas las Personas que part•c•.pen
                                                                                            .
  � Ia ejecuc:aon del presente Acuerdo en nombre y representaci6n del Proveedor son Y scgumin
  saendo los empleados o agentes del Proveedor y no se considerarin como empl�os o �gentes
       .
  de Glldan. El Proveedor no tendni autoridad para vincular, comprometer u obhgar a G•ldan. Y
  acuerda que no bani declaraciones a terceros de que posee tal autoridad.


         14.6      Acuerdo Completo

         Este Acuerdo constituye el entend.ido completo entre las Partes con respecto al objeto del
 mismo, y es Ia realizacion completa y definitiva de las intenciones y prop6sitos de Gildan Y del
 Proveedor. Los terminos y condiciones contenidos en este Acuerdo tendnin prioridad sobre
 cualquiera otros que resulten conflictivos o contradictorios. No hay acuerdos, declaraciones o
 garantfas de ninglin tipo, expresa o impllcita, con excepci6n de lo expresamente establecido en el
 presente Acuerdo. Ninguna mod.ificaci6n, prorroga o exenci6n del Acuerdo o cualquiera de sus
 disposiciones sera vinculante, a menos que por escrito y firmado por ambas Partes.

         14.7     Reauacia de ObUpeioaa

         No se considerani que Gildan y el Proveedor han renunciado ni han reducido ningim
 derecho reservado por el presente Acuerdo (incluyendo, sin limitaci6n, el derecho de exigir el
 total cumplimiento de cada termino del presente Acuerdo o a declarar que una violaci6n del
 mismo constituye un incumplimiento y poner fin al presente Acuerdo antes del vencimiento del
 Perfodo de Vigencia), en virtud de:

                       (a)     cualquier costumbre o Ia pnictica de las Panes en discrepancia con
                 los tmninos del presente Acuerdo; o

                       (b)    cualquier incumplimiento, negativa o negligencia de Gildan o el
                 Proveedor de ejercer algim derecho de los establecidos en virtud del presente
                 Acuerdo, o para insistir en el total cumplimiento de Ia otra Parte con sus
                 obligaciones coDtractuales.

        14.8     Loa Derecb01 de lu Parta aoa Acamulativos


        Los derechos de las Partes establecidos en virtud del presente Acuerdo son acumulativos
y el caso que una de las Partes ejerciere alp derecbo o recurso de los permitidos en virtud del
presente Acuerdo no impedir4 que ejerza o ejecute cualquier otro derecho o recurso de los
permitidos en virtud del presente Acuerdo o de los que pudieren asistir en derecho o equidad a
Oildan o al Proveedor.




                                                                                               31
          14.9       Divislbilldad


         Si un tribunal de jurisdicoi6n competente decidiere de forma definitiva que cualquier
 te�ino o dis�sici6n de este Acuerdo es invalido por cualquier raz6n, dicha invalidaci?n no
 afectara Ia val1dez del parte restante de este Aouerdo, cual parte restante seguini en pleno v•gor Y
 efecto. Es Ia intenci6n de las Partes que este Acuerdo y todas sus disposiciones se aplicanin en el
 mayor alcance pennitido por Ia ley.


         14.10       El Tiempo es Esencial

         El tiempo es expresarnente esencial en lo que respecta at cumplimiento     de las Partes con
 sus respectivas obligaciones establecidas en virtud del presente Acuerdo.

         1 4. 1 1    Ejemplares

         El presente Acuerdo podni ser finnado via fax y en uno 6 m8s ejemplares, cada uno de
 los cuales, una vez finnado y entregado, se considerar8 un original, y todos juntos constituinln
 uno s61o y el mismo documento.

         14. 1 2     Ley Aplicable

        Este Acuerdo se regira e interpretani de conformidad con las leyes de Honduras.

        14.13       ldioma

        No obstante cualquier traducci6n de este Acuerdo y/o cualesquier Anexos referidos aqui
a un idioma que no sea el espailol, las Partes reconocen y acuerdan lo siguiente:

                         (a)     todos los cuestiones de interpretaci6n de este Acuerdo y/o dichos
                    Anexos se resolvenin con referencia a1 mismo escrito en espailol y Ia versi6n en
                    espailol prevaleceni;

                         (b)      todas las comunicaciones entre las Partes con respecto al presente
                    Acuerdo y cuaJesquiera acuerdos relacionados senin en espailol; y

                          (c)      en   caso   de conflicto, las disposiciones del presente Acuerdo
                    escritas en espailol prevalecenin sobre las disposiciones del presente Acuerdo
                    escritas en cualquier otro idioma.

        14.14 Tereeros Beneficiarios

       El presente Acuerdo ha sido previsto (micamente para beneficia de las Partes, sus
cesionurios autorizados y causahabientes, y no es su intenci6n conferir, ni conferini, derechos 0
bcneticios a ning{m tercero que no sea parte ni signatario del mismo.

       14.15 Negociaciones de Libre Co mpetencia

       Cada una de las Partes expresarnente declara y garantiza a Ia otra que: (a) antes de
                                                                                            1
ejecuci6n de este Acuerdo, dicha Parte se ha infonnado por complete de los tenninos,
                                                                                            e�




                                                                                    �%
                                                                                                  im ica Y
                                                                   dicha Parte se ha basado
contenido, las condiciones, y los efectos de este Acuerdo; (b)                            dicha  Parte ha
                                                                                     (c)
  �
to mente de su propio juicio para Ia ejecuci6n y firma de este
                                                                        Acuerdo;
                                                                                           de lirmar este
        Ia      unida d de  buscar y ha  obtenido  Ia asesorfa  de un abogado antes
temdo      oport                                                                         r este Acuerdo;
                                                                 tariamente al    lirma
Acu�rdo; (d) dicha Parte ha actuado de manera libre y volun                              r este Acuerdo,
                                                              6mic a o tlsica, al  lirma
(e) dtcha Parte no esta actuando bajo coacci6n, ya sea econ                       llevadas a cabo por Y
                                                         de libre competencia
Y (f) este Acuerdo es el resultado de las negociaciones
entre las Partes y sus respectivos abogados.

        14.16    lnterpretaci6n
                                                                                          i6n Y
                                                                        te en Ia ne�ocia�
                                                participado conjuntamen
      . Las Partes acuerdan y reconocen que han                      cuan to a su  mtenc16n o
                                                           duda en
redacct6n de este Acuerdo.      En caso de ambigOedad o                            Y redactado
                                                               ese sido elaborado
                                          interpretar8 como si hubi
interpretacion, el presente Acuerdo se                                  habrA presuncioncs ni
                                                                                                 cargas
                                        aci6 n al derecho comt'tn, y no
conjuntamente por las Partes, en aplic                                cualquiera de  las disp osiciones
                                         e    virtud de Ia autorfa de
de Ia prueba que favorezcan a una Part en                            extra njera, se  cons iderara que
                                          a a una ley, nacional o
del presente Acuerdo. Toda referenci                                 en virtud de Ia mism
                                                                                            a, a menos
     ien    refiere a todas las reglas y reglamentos promulgados
tamb     se

que el contexto requiera otra cosa.

        1 4 . 1 7 Gutos
                                                                      una de las Partes pagara sus
                                     o en el presente Acuerdo, cada
       Con excepci6n de lo dispuest                                                      relaci6n a
                                                           s de abogados, incurridos en
                             incluidos todos los honorario
propios honorarios y gastos,                               Acue  rdo.
                                 ci6n contemplada  en este
este Acuerdo o cualquier tranSBC

        14.18    Superviviencia de los Convenios
                                                                     s bajo este Acuerdo creen
                                    convenios mutuos de las Parte
        En Ia medida en que los                                 este  Acuerdo, las disposiciones
                                                          to de
                            n Ia terrninaci6n o vencimien
obligaciones que sobrevive                       r sobrevivido dicha  terminaci6n o vencimiento
                        rdo se considera nin habe
aplicables de este Acue                                 y obligacion es  de conformidad con las
                         do de ap1icar tales convenios
para el prop6sito Jimita
                      Acuerdo.
disposiciones de este

       14.1 9 Renuncia y E:�d
                             usl6n de Otros Dalos y Perjuicios:
                                                                                 de los dai'los y los
                      (a)      Las partes confirman que las estimaciones
                                                         el  presen te Acuerdo satisfa cen el prop6sito
                                        estipulados en
                recursos expresamente
                             mismo .  Todas   las  limitac iones de responsabilidad contenidas en el
                esencial del
                                                                                            on general
                                             do, sin limitaci6n, las relativas a Ia limitaci
                presente Acuerdo, incluyen
                                    del provecd   or  y Ia  renuncia a daftos derivados, se aplicaran
                de responsabilidad                                                                   te
                                                violaci6n de garantia estipulados en el presen
                incluso si los recursos por
                                          que   "carecen de su prop6sito esencia
                                                                                     l" o que de otto
                acuerdo  se considerasen
                                                  validez o in-ejecutorios.
                modo se consideran carentes de
                                                                                         es para las
                      (b)       Para una violaci6n de cualquiera de las disposicion
                                                estimaci6n  de los  daftos y  un recurso  expreso y
                cuales se ba estipulado   una

                exclus!vo, tal         ��
                                estimaci   de los dalos  o recurso expreso sera el �curso imico y
                                                                  limitar8 a lo establecido en dicha
                exclustvo, la responsabilidad legal del deudor se



                                                                                                     33
                   disposici6n, Y se renuncia a todos los demAs rc:cunos
                                                                         o compensaciones por
                   dai\os y perjuicios en derc:cho o equid
                                                          ad.

                         (c)       Si en el presente acuerdo no ha sido expresamente estipulado un
                  rc:curso o estimaci6n de los daftos, Ia responsabilidad legal del deudor se limitani
                  a los dailos dirc:ctos solamente. Aparte de lo establecido en las sccciones 4.4 (b),
                  5.2. Y 5.3 ninguna de las Panes seni legalmente responsable para con Ia otra por
                  dailos derivados, incidentales, ejemplares o indirc:ctos, lucro cesante u otros daftos
                  por interrupci6n de las actividades comerciales, por ley, o de Indole contractual o
                  extracontractual.

                         (d)      Cuando en virtud del presente Acuerdo debiere pagarse dailos que
                  sean   liquidados, incluyendo los relacionados con Ia secci6n 4.5, las Panes
                  reconocen que los daftos son dificiles o imposibles de deterrninar, que en todo
                  caso obtener una compensaci6n adecuada es inconveniente, y que los daftos

                  liquidados constituyen una aproximaci6n razonable de Ia perdida o perjuicio
                  anticipado.

                       (e)      Las Panes reconocen y acuerdan que los dailos monetarios y los
                 recursos expresos aqui estipulados constituyen una compensaci6n adecuada por
                 violaci6n de los terminos del presente Acuerdo, y cada una de las Panes renuncia
                 a todo derecho que pudiera tener de demandar Ia ejecuci6n especlfica de alguna
                 obligaci6n de Ia otra Pane en virtud de lo establecido en el presente Acuerdo.

          14.20 Buena Fey Tralo Justo; Seatido Coman

         Las Panes acuerdan actuar razonablemente y de conformidad coo los priocipios de buena
 fe y tmlo justo en el cumplimiento del presente Acuerdo. Salvo disposici6n expresa en contrario
 en el presente Acuerdo, (a) siempn: que el presente Acuerdo requiera el consentimiento,
 aprobaci6n o acci6n similar de una de las Panes, dicho consentimiento, aprobaci6o o acci6n
similar no debeni ser irrazonablemente negado o retrasado, y (b) siempre que el presente
Acuerdo conceda a una de las Panes derecho a determinar, requerir, especificar o realizar alguna
acci6n similar con respecto a distintos asuntos, tal determinaci6n, requisito o acci6n similar
debeni ser razonable; entendi6ndose que Ia anterior ciAusula (b) no modificara ninguno de los
plazos �speclficamente enumerados establecidos en otra parte del presente Acuerdo.

        14.21 Honorarios Leples

        En caso de iniciarse una acci6n o proceso legal entre las Partes que suscriben el prcsente
Acuerdo conccmiente a alguna de las disposiciones del presente Acuerdo o los dcrechos y
obligaciones de una de las Partes relacionados con el prescnte Acuerdo, Ia Parte que prevalezca
en justicia en ocasi6n de tal acci6n o proceso, por fallo del tribunal, tendri dcrecho al recmbolso
de sus razonables honorarios legales y costas judiciales incurridos con relaci6n a Ia referida
acci6n o proceso.
        14.22 Soluci6n de Disputu


               (a) Cualquier disputa, controversia o reclamo que se derive o surja en relaci6n con
        este Acuerdo, o incumplimiento,
                                         terminaci6n o invalidez del mismo, y que no se resuelva
        mediante discusi6n de buena fe entre las Partes involucradas, deberil ser resuelto
        mediante arbitraje de conformidad con las Reglas de Arbitraje del Centro de Conciliaci6n
        Y Arbitraje de Ia Camara de Comercio e lndustrias de Cort� (CCIC) in Ia ciudad de San
        Pe �   Sula, Honduras y de confonnidad con las siguientes disposiciones: (i) el numcro de
        8rb1tros seril Ires (3); (ii) el lugar de arbitraje seril la ciudad de San Pedro Sula Honduras;
        (iii) el idioma que se utilizara en el procedimiento de arbitraje sera el espaHol; (iv)
        cualquier fallo arbitral seril definitivo y vinculante para las Partes involucradas; y (v) el
        fallo emitido por los Brbitros podra ser registrado ante una corte que tenga jurisdicci6n
        sobre cualquiera de las Partes involucradas.


                (b) Las Partes cumplinm el fallo arbitral sin invocar ningtin tipo de inmunidad, Y
       el fallo emitido por los arbitros podra ser registrado ante una corte que tenga jurisdicci6n,
       o una soUcitud podra bacerse a tal tribunal para obtener una aceptaci6n judicial de dicho
       fallo arbitral y una orden de ejecuci6n, segtin sea el caso. Cualquier fallo monetario
       debenl considerarse libre de deducciones o descuentos. Las leyes de Ia Republica de
       Honduras debenln ser aplicadas por los lirbitros en Ia resoluci6n de disputas entre las
       Partes.



HECHO Y FIRMADO en Iantos originales como partes contratantes, en Ia ciudad de Choloma,
Cort�. a los 14 dias del m de Marzo del aflo 2013.




GILDAN HONDURAS PROPERTIES, S. DE R.L.
Nombre: Marco Castro
Cargo: Vicepresidcnte de Finanzas y Gerente Ge




                                                                                                 35
